Exhibit 10.2

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 30, 2012

 

among

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

as the Borrower

 

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.

as a Guarantor

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

The Other Lenders Party Hereto,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

JPMORGAN CHASE BANK, N.A.

and

CITIBANK, N.A.,

as Co-Syndication Agents,

 

 

BARCLAYS BANK PLC

COMPASS BANK

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

GOLDMAN SACHS BANK USA

ROYAL BANK OF CANADA

ROYAL BANK OF SCOTLAND PLC

THE BANK OF NOVA SCOTIA

as Co-Documentation Agents

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

33

1.03

Accounting Terms/Financial Covenants

33

1.04

Exchange Rates; Currency Equivalents

34

1.05

Additional Alternative Currencies

34

1.06

Change of Currency

35

1.07

Times of Day

35

1.08

Letter of Credit Amounts

36

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

36

2.01

Committed Loans

36

2.02

Borrowings, Conversions and Continuations of Committed Loans

36

2.03

Letters of Credit

41

2.04

Swing Line Loans

49

2.04A

Bid Loans

52

2.05

Prepayments

54

2.06

Termination or Reduction of Aggregate Revolving Commitments

56

2.07

Repayment of Loans

56

2.08

Interest

57

2.09

Fees

57

2.10

Computation of Interest and Fees

58

2.11

Evidence of Debt

58

2.12

Payments Generally; Administrative Agent’s Clawback

59

2.13

Sharing of Payments by Lenders

61

2.14

Extension of Revolving Commitment Termination Date

61

2.15

Increase in Commitments

62

2.16

Cash Collateral

63

2.17

Defaulting Lenders

64

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

67

3.01

Taxes

67

3.02

Illegality

70

3.03

Inability to Determine Rates

70

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

71

3.05

Compensation for Losses

73

3.06

Mitigation Obligations; Replacement of Lenders

73

3.07

Survival

74

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT AND FURTHER
CREDIT EXTENSIONS

74

4.01

Conditions of Effectiveness of this Agreement

74

4.02

Conditions to all Credit Extensions

76

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

76

5.01

Existence, Qualification and Power; Compliance with Laws

76

5.02

Authorization; No Contravention

77

5.03

Governmental Authorization; Other Consents

77

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

5.04

Binding Effect

77

5.05

Financial Statements; No Material Adverse Effect

77

5.06

Litigation

78

5.07

No Default

78

5.08

Ownership of Property; Liens

78

5.09

Environmental Compliance

78

5.10

Insurance

78

5.11

Taxes

78

5.12

ERISA Compliance

78

5.13

Margin Regulations; Investment Company Act; REIT Status

79

5.14

Disclosure

79

5.15

Compliance with Laws

80

5.16

Intellectual Property; Licenses, Etc.

80

5.17

[Reserved]

80

5.18

Property

80

5.19

[Reserved]

80

5.20

Solvency

80

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

80

6.01

Financial Statements

80

6.02

Certificates; Other Information

81

6.03

Payment of Obligations

83

6.04

Preservation of Existence, Etc.

83

6.05

Maintenance of Properties

83

6.06

Maintenance of Insurance

83

6.07

Compliance with Laws

83

6.08

Books and Records

83

6.09

Inspection Rights

84

6.10

Use of Proceeds

84

 

 

 

ARTICLE VII NEGATIVE COVENANTS

84

7.01

Liens

84

7.02

Investments

86

7.03

Fundamental Changes

87

7.04

Restricted Payments

87

7.05

Change in Nature of Business

88

7.06

Transactions with Affiliates

88

7.07

Burdensome Agreements

88

7.08

[Reserved]

88

7.09

Financial Covenants

88

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

89

8.01

Events of Default

89

8.02

Remedies Upon Event of Default

91

8.03

Application of Funds

91

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

92

9.01

Appointment and Authority

92

9.02

Rights as a Lender

92

9.03

Exculpatory Provisions

92

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

9.04

Reliance by Administrative Agent

93

9.05

Delegation of Duties

94

9.06

Successor Administrative Agent

94

9.07

Non-Reliance on Administrative Agent and Other Lenders

95

9.08

No Other Duties, Etc.

95

9.09

Administrative Agent May File Proofs of Claim

95

9.10

Collateral and Borrower Matters

96

9.11

No Obligations of Credit Parties

96

 

 

 

ARTICLE X MISCELLANEOUS

96

10.01

Amendments, Etc.

96

10.02

Notices; Effectiveness; Electronic Communication

98

10.03

No Waiver; Cumulative Remedies

99

10.04

Expenses; Indemnity; Damage Waiver

100

10.05

Payments Set Aside

101

10.06

Successors and Assigns

102

10.07

Treatment of Certain Information; Confidentiality

107

10.08

Right of Setoff

109

10.09

Interest Rate Limitation

110

10.10

Counterparts; Integration; Effectiveness

110

10.11

Survival of Representations and Warranties

110

10.12

Severability

111

10.13

Replacement of Lenders

111

10.14

Governing Law; Jurisdiction; Etc.

111

10.15

Waiver of Jury Trial

112

10.16

USA PATRIOT Act Notice

113

10.17

[Reserved]

113

10.18

ENTIRE AGREEMENT

113

10.19

[Reserved]

113

10.20

Release of a Guarantor

113

10.21

No Advisory or Fiduciary Responsibility

113

10.22

Judgment Currency

114

10.23

Alternative Currency Fronting Lenders; Fronting Commitments

114

 

 

 

ARTICLE XI GUARANTY

115

11.01

The Guaranty

115

11.02

Obligations Unconditional

115

11.03

Reinstatement

116

11.04

Certain Additional Waivers

116

11.05

Remedies

116

11.06

Rights of Contribution

116

11.07

Guarantee of Payment; Continuing Guarantee

117

11.08

Additional Guarantors

117

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

Mandatory Cost Formulae

1.01(b)

Tech Square

2.01

Revolving Commitments and Applicable Percentages

2.02

Foreign Currency Lenders

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

Form of

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Revolving Note

D

Compliance Certificate

E

Assignment and Assumption

F

Joinder Agreement

G

Lender Joinder Agreement

H-1

Bid Request

H-2

Competitive Bid

 

i

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 30,
2012, among Alexandria Real Estate Equities, Inc., a Maryland corporation
(“Borrower”); Alexandria Real Estate Equities, L.P., a Delaware limited
partnership (“Operating Partnership”); the other guarantors (if any) that from
time to time become party hereto pursuant to Section 11.08 (collectively,
together with Operating Partnership, the “Guarantors”); each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”);
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

RECITALS

 

WHEREAS the Borrower and the Operating Partnership entered into the Existing
Credit Agreement (as defined herein);

 

WHEREAS, the Borrower and the Operating Partnership have requested that the
Lenders provide a revolving credit facility in the initial principal amount of
$1.5 billion pursuant to the terms and conditions set forth herein; and

 

WHEREAS, the Lenders are willing to provide such revolving credit facility on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency which is hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Absolute Rate” means a fixed rate of interest expressed in multiples of
1/100th of one basis point.

 

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business or
division of, or any other property of, another Person or (b) at least a majority
of the voting Equity Interests of another Person, in each case whether or not
involving a merger or consolidation with such other Person.

 

“Act” has the meaning set forth in Section 10.16.

 

“Adjusted EBITDA” means, for any period of determination and without
duplication, an amount equal to (a) EBITDA of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
minus (b) the Capital Improvement Reserve for the Real Property of the Borrower
and its Subsidiaries, minus (c) (without duplication to the extent already
deducted in the

 

--------------------------------------------------------------------------------


 

calculation of EBITDA) any Minority Interest’s share of the EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Adjusted Interest Expense” means, with respect to any Person as of the last day
of any fiscal period and without duplication, an amount equal to Interest
Expense less any financing fees to the extent amortized and any amortization
thereof (including fees payable under a Swap Contract), prepayment penalties,
cost or expense associated with the early extinguishment of Indebtedness or
deferred financing costs.

 

“Adjusted NOI” means, for any period and with respect to a Revenue-Producing
Property, an amount equal to (a) NOI of that Revenue-Producing Property, minus
(b) the Capital Improvement Reserve for such Revenue-Producing Property, minus
(c) any Minority Interest’s share of the NOI of that Revenue-Producing Property;
provided that for purposes of calculating Adjusted NOI, any Revenue-Producing
Property that has a negative Adjusted NOI for the period shall be deemed to have
an Adjusted NOI of zero.

 

“Adjusted Tangible Assets” means, as of any date of determination, without
duplication, an amount equal to (a) Total Assets of the Borrower and its
Subsidiaries as of that date, minus (b) Intangible Assets of the Borrower and
its Subsidiaries as of that date, plus (c) any Minority Interest’s share of
Intangible Assets minus (d) any Minority Interest’s share of Total Assets as of
that date.

 

“Adjusted Total Indebtedness” means, as of any date of determination, without
duplication, an amount equal to (a) the aggregate Total Indebtedness of the
Borrower and its Subsidiaries as of such date of determination, minus
(b) Excluded Indebtedness; provided, in no event shall such Excluded
Indebtedness exceed an amount equal to (i) cash and Cash Equivalents of the
Borrower and its Subsidiaries that are not subject to pledge, lien or control
agreement (excluding statutory liens or rights of set-off in favor of any
depositary bank or institution where such cash or Cash Equivalents are
maintained) minus (ii) $35,000,000 (it being agreed that Excluded Indebtedness
shall in no event be deemed a negative number).

 

“Adjusted Unencumbered Asset Value” means, as of any date of determination,
(a) the Unencumbered Asset Value minus (b) any value attributable to Qualified
Land and Qualified Development Assets in excess of 35% of the Unencumbered Asset
Value minus (c) any value attributable to Qualified Revenue-Producing
Properties, Qualified Land, Qualified Development Assets and Qualified Joint
Ventures that are located outside the United States or Canada in excess of 30%
of the Unencumbered Asset Value.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Revolving Commitments” means all Revolving Commitments of the
Revolving Lenders.  As of the Closing Date, the Aggregate Revolving Commitments
are equal to $1,500,000,000.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Fronting Lender” means Bank of America or any other
Revolving Lender designated by the Borrower and the Administrative Agent (such
designation shall be consented to by such Revolving Lender) in its capacity as
an Alternative Currency Funding Lender for Revolving Loans denominated in an
Alternative Currency in which any Alternative Currency Participating Lender
purchases Alternative Currency Risk Participations and in which Bank of America
(or such other appointed Revolving Lender) advances to the Borrower the amount
of all such Alternative Currency Participating Lenders’ respective Applicable
Percentages of such Revolving Loans in accordance with Sections 2.02(b) and
2.02(f).

 

“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
and (ii) the sum of the respective Applicable Percentages of the Alternative
Currency Participating Lenders.

 

“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.

 

“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein, and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Revolving
Loan.

 

“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
and the denominator of which is the sum of (i) the Applicable Percentage of the
Alternative

 

3

--------------------------------------------------------------------------------


 

Currency Fronting Lender in respect of such Revolving Loan and (ii) the sum of
the respective Applicable Percentages of all of the Alternative Currency
Participating Lenders in respect of such Revolving Loan.

 

“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Borrower that it is unable
to fund in the applicable Alternative Currency, unless and until such Revolving
Lender delivers to the Administrative Agent and the Borrower a written notice
pursuant to Section 2.02(f)(ix) requesting that such Revolving Lender’s
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency.

 

“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).

 

“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).

 

“Alternative Currency Sublimit” means an amount equal to 25% of the Aggregate
Revolving Commitments.  The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Commitment at such time, subject to
adjustment as provided in Section 2.17.  If the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or Lender Joinder Agreement
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pricing
Level

 

 

Debt Rating

 

 

Eurocurrency
Rate +

 

 

Base
Rate +

 

 

Facility
Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

> A / A2

 

 

0.95%

 

 

0.00%

 

 

0.15%

2

 

 

A- / A3

 

 

1.00%

 

 

0.00%

 

 

0.15%

3

 

 

BBB+ / Baal

 

 

1.05%

 

 

0.05%

 

 

0.20%

4

 

 

BBB / Baa2

 

 

1.20%

 

 

0.20%

 

 

0.25%

5

 

 

BBB- / Baa3

 

 

1.475%

 

 

0.475%

 

 

0.325%

6

 

 

< BBB- / Baa3 or Unrated

 

 

1.85%

 

 

0.85%

 

 

0.45%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the day immediately preceding the
effective date of the next such change.

 

4

--------------------------------------------------------------------------------


 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, and communicated in writing to the Borrower to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Appraised Value” means, as of any date of determination, without duplication,
with respect to any Real Property, the appraised value (if any) thereof based on
its unimproved as-is basis determined pursuant to an appraisal prepared by an
M.A.I. certified appraisal and otherwise reasonably satisfactory to
Administrative Agent (it being understood and agreed that in no event shall the
Borrower (or any applicable Subsidiary) be required to deliver updated
appraisals more frequently than once during any 24-month period).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Citigroup Global Markets Inc., in their capacity as
joint lead arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Commitment Termination Date, (b) the date of
termination of the Revolving Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Revolving Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Qualifications” means, for any Real Property, the following criteria:

 

(a)        to the best of Borrower’s knowledge and belief, such Real Property is
in good repair and condition, subject to ordinary wear and tear, and does not
have any title, survey, environmental or other defects that would give rise to a
materially adverse effect as to the value,

 

5

--------------------------------------------------------------------------------


 

use of or ability to sell or refinance such Real Property (it being understood
and agreed that construction and redevelopment in the ordinary course do not
constitute a material adverse effect on the value, use of or ability to sell or
refinance such Real Property);

 

(b)                such Real Property is Unencumbered;

 

(c)          such Real Property is either (i) owned in fee simple absolute (or,
in the case of Qualified Development Assets and Qualified Revenue-Producing
Properties, through ownership of a condominium unit) or (ii) occupied by means
of a leasehold interest or similar arrangement providing the right to occupy
Real Property pursuant to a Mortgageable Ground Lease;

 

(d)                such Real Property is owned or leased by (i) the Borrower,
(ii) a Guarantor or (iii) a Subsidiary of the Borrower (other than an Obligor
Subsidiary); and

 

(e)          such Real Property is located in the United States, Canada,
Scotland, the United Kingdom, Germany, Austria, France, Switzerland, the
Netherlands, Belgium, Sweden, Denmark, Norway, Finland, Ireland or Japan.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.  All Base Rate Loans shall be denominated in Dollars.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.04A.

 

“Bid Loan” has the meaning specified in Section 2.04A(a).

 

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

 

“Bid Loan Sublimit” means an amount equal to the lesser of (i) (a) the Aggregate
Revolving Commitments minus (b) the aggregate Outstanding Amount of the
Revolving Loans, minus (c) the Outstanding Amount of all L/C Obligations, minus
(d) the Outstanding Amount of all Swing Line Loans and (ii) 50% of the Aggregate
Revolving Commitments. The Bid Loan Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.

 

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit H-1.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

6

--------------------------------------------------------------------------------


 

“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

 

(b)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)        if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Canadian Dollars” and “C$” mean the lawful currency of Canada.

 

“Capital Improvement Reserve” means, with respect to any Real Property now or
hereafter owned by the Borrower or its Subsidiaries, an amount equal to twenty
cents ($.20) multiplied by the Net Rentable Area of the Real Property.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

 

“Capitalization Rate” means 7.25%.

 

“Cash” means money, currency or a credit balance in any demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the

 

7

--------------------------------------------------------------------------------


 

L/C Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)        securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than one year from the date of
acquisition;

 

(b)        certificates of deposit, time deposits, demand deposits, eurodollar
time deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than one year, issued by
Administrative Agent or any Lender, or by any U.S. commercial bank (or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.)
having combined capital and surplus of not less than $100,000,000 whose
short-term securities are rated (at the time of acquisition thereof) at least
A-1 by S&P and P-1 by Moody’s;

 

(c)        demand deposits on deposit in accounts maintained at commercial banks
having membership in the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder;

 

(d)        commercial paper of an issuer rated (at the time of acquisition
thereof) at least A-2 by S&P or P-2 by Moody’s and in either case having a term
of not more than one year; and

 

(e)        money market mutual or similar funds that invest primarily in assets
satisfying the requirements of clauses (a) through (d) of this definition.

 

“Cash Interest Expense” means Adjusted Interest Expense of a Person that is paid
or currently payable in Cash.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption, or taking effect of any law, rule,
regulation, guideline, decision, directive or treaty, (b) any change in any law,
rule, regulation, directive, guideline, decision, or treaty or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline, law, rule,
treaty or directive (whether or not having the force of law) by any Governmental
Authority; provided that for purposes of this Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines, and
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have gone into effect and been adopted
after the date of this Agreement.

 

“Change of Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 40% or
more of the outstanding voting Common Stock or (b) during any period of 12
consecutive months, individuals who at the beginning of such period constituted
the board of directors of the Borrower (together with any new or replacement
directors whose election by the board of directors, or whose nomination for
election, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for reelection was previously so approved) cease
for any reason to constitute a majority of the directors then in office.

 

8

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means any Revolving Commitment.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” means a Revolving Loan.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Common Stock” means the common stock of the Borrower.

 

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit H-2, duly completed and signed by a
Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confidential Information” means (a) all of the terms, covenants, conditions or
agreements set forth in any letters of intent or in this Agreement or any
amendments hereto and any related agreements of whatever nature, (b) the
information and reports provided in compliance with the terms of this Agreement,
(c) any and all information provided, disclosed or otherwise made available to
the Administrative Agent and the Lenders including, without limitation, any and
all plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the properties or their condition or use, whether prepared by the
Borrower or others, which use, or reflect, or that are based on, derived from,
or are in any way related to the foregoing, and (d) any and all other
information of the Borrower or any of its Subsidiaries that the Administrative
Agent or any Lender may have access to including, without limitation, ideas,
samples, media, techniques, sketches, specifications, designs, plans, forecasts,
financial information, technical information, drawings, works of authorship,
models, inventions, know-how, processes, apparatuses, equipment, algorithms,
financial models and databases, software programs, software source documents,
manuals, documents, properties, names of tenants or potential tenants, vendors,
suppliers, distributors and consultants, and formulae related to the current,
future, and proposed products and services of the Borrower or any of its
Subsidiaries or tenants or potential tenants (including, without limitation,
information concerning research, experimental work, development, design details
and specifications, engineering, procurement requirements, purchasing,
manufacturing, customer lists, investors, employees, clients, business and
contractual relationships, business forecasts, and sales and marketing plans).
Confidential Information may be disclosed or accessible to the Administrative
Agent and the Lenders as embodied within tangible material (such as documents,
drawings, pictures, graphics, software, hardware, graphs, charts, or disks),
orally, or visually.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

9

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means the Borrower or any Guarantor and “Credit Parties” means
collectively, the Borrower and the Guarantors.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either Rating Agency of the Borrower’s long-term non-credit enhanced senior
unsecured debt; provided that (a) if the Debt Ratings issued by the Rating
Agencies differ, the higher of such Debt Rating shall apply, (b) if the Borrower
only has one Debt Rating, such Debt Rating shall apply and (c) if the Borrower
does not have a Debt Rating, Pricing Level 6 shall apply.

 

“Debt Service” means, for any period with respect to a Person’s Indebtedness,
the sum of all Interest Charges and regularly scheduled principal payments due
and payable during such period, excluding any balloon payments due upon maturity
of the Indebtedness, refinancing of the Indebtedness or repayments thereof in
connection with asset sales; provided that Debt Service shall not include any
Minority Interest’s share of any of the foregoing. Debt Service shall include
the portion of rent payable by a Person during such period under Capital Lease
Obligations that should be treated as principal in accordance with GAAP but
shall exclude Interest Charges related to committed construction loans.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate for Eurocurrency Rate Committed Loans plus 2% per
annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such

 

10

--------------------------------------------------------------------------------


 

Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s reasonable determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Development Investments” means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground-up development to be used principally for office, laboratory, research,
health sciences, technology, manufacturing or warehouse purposes and related
real property (and appurtenant amenities); provided, that, such Real Property or
any portion thereof will only constitute a Development Investment from the date
construction has commenced thereon until the date on which the Real Property and
applicable improvements receive a final certificate of occupancy or equivalent
certification allowing legal occupancy for its intended purpose.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and dispositions due
to casualty or condemnation) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Dollar” and “$”mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means, with respect to any Person (or any asset of a Person) for any
fiscal period and without double counting, the sum of (a) the Net Income of such
Person (or attributable to assets of the

 

11

--------------------------------------------------------------------------------


 

Person) for that period, plus (b) the following to the extent deducted in
calculating Net Income of such Person (i) any non-recurring loss, plus
(ii) Interest Expense for that period, plus (iii) the aggregate amount of
federal and state taxes on or measured by income of such Person for that period
(whether or not payable during that period), plus (iv) depreciation,
amortization and all other non-cash expenses (including non-cash officer
compensation and any write-down of goodwill pursuant to GAAP) of such Person for
that period, in each case as determined in accordance with GAAP, plus
(v) transaction costs and expenses in connection with any merger or acquisition
(whether or not consummated) not permitted to be capitalized pursuant to GAAP,
plus (vi) severance and restructuring charges plus (vii) charges related to the
early extinguishment of Indebtedness minus (c) any non-operating, non-recurring
gain to the extent included in calculating Net Income of such Person (or
attributable to assets of such Person).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions governing pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement by
the Borrower or any of its Subsidiaries pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, and
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

 

“Equity Offering” means the issuance and sale by the Borrower or the Operating
Partnership of any equity securities.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

12

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan or Multiemployer Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA to
the extent that such determination could reasonably be expected to give rise to
a Material Adverse Effect; or (h) the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

 

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

 

“Eurocurrency Rate” means:

 

(a)        means, for any Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

13

--------------------------------------------------------------------------------


 

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurocurrency
market at their request at the date and time of determination.

 

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate.”

 

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Exchange Proceeds” means the net issuance proceeds from Equity Offerings, which
the Borrower has designated or otherwise stated that it intends to use to make
Restricted Payments on account of then existing Preferred Equity.

 

“Excluded Indebtedness” means, as of any date of determination, the aggregate
principal amount of any Indebtedness of the Borrower and its Subsidiaries
included in the definition of Total Indebtedness, as of such date of
determination, either (a) which by its terms matures within twenty-four (24)
months after such date of determination or (b) as to which the Borrower or any
Subsidiary has the right to convert or any holder of such Indebtedness has the
right to put or convert such Indebtedness within twenty-four (24) months after
such date of determination.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (or any Person whose net income is measured with
reference to it) (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located, or in which it is doing business, or in the case of
any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) other than with respect
to an assignee pursuant to a request by the Borrower under Section 10.13, any
United States Federal withholding tax that is imposed on amounts payable to such
Person at the time such Person becomes a party hereto (or designates a new
Lending Office) or is attributable to such Person’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Person (or its assignor, if any) was entitled, at the time
of its appointment or designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a) and (d) any United States Federal withholding
tax imposed by reason of a Lender’s failure to comply with the requirements of
Sections 1471 through 1474 of the Code or any applicable Treasury regulations
promulgated thereunder, or any official interpretations thereof.

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of October 31, 2006, as amended, among the Credit
Parties, the lenders party thereto,

 

14

--------------------------------------------------------------------------------


 

Bank of America, N.A. as administrative agent, swing line lender and letter of
credit issuer and the other parties thereto.

 

“Existing Revolving Commitment Termination Date” has the meaning set forth in
Section 2.14(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means (a) that certain letter agreement, dated as of March 19,
2012, between the Borrower and the Administrative Agent and (b) that certain
letter agreement, dated as of March 19, 2012, among the Borrower, MLPF&S, Bank
of America, N.A., J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A. and
Citigroup Global Markets, Inc.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio obtained by dividing (a) Adjusted EBITDA for the period consisting of
that fiscal quarter and the three immediately preceding fiscal quarters by
(b) an amount equal to (i) Debt Service of the Borrower and its Subsidiaries for
such period, plus (ii) all Preferred Distributions (other than redemptions) of
the Borrower and its Subsidiaries during such period.

 

“Fixed Eurocurrency Rate” means, on any date of determination, for any Swing
Line Loan, the sum of:  (a) the rate per annum equal to the BBA LIBOR (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) for a 30 day interest period at
approximately 4:00 p.m. (London time) on the date of borrowing; plus (b) the
Applicable Rate.  If such rate is not available for any reason, then the “Fixed
Eurocurrency Rate”, on such date of determination, shall be (a) the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of a 30 day interest period in same day
funds in the approximate amount of the Swing Line Loan by Bank of America and
with a term equivalent to a 30 day interest period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) on the day of
commencement of such 30 day interest period; plus (b) the Applicable Rate.

 

“Fixed Eurocurrency Rate Loan” means a Swing Line Loan that bears interest at a
rate based on the Fixed Eurocurrency Rate.

 

“Foreign Lender” means any Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Commitment” means, with respect to any Alternative Currency Fronting
Lender, the aggregate Dollar Equivalent amount of Alternative Currency Fronting
Loans that such Fronting Lender has agreed to make as set forth on
Schedule 2.01, as such amount may be adjusted in accordance with Section 10.24.

 

15

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to any fiscal period and without
double counting, an amount equal to the Net Income (or deficit) of the Borrower
and its Subsidiaries for that period computed on a consolidated basis in
accordance with GAAP, excluding gains (or losses) from sales of property, plus
depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures; provided that Funds From Operations shall
exclude one-time or non-recurring charges and impairment charges, charges from
the early extinguishment of indebtedness and other non-cash charges. Adjustments
for unconsolidated partnerships and joint ventures will be calculated to reflect
Funds From Operations on the same basis. Funds From Operations shall be reported
in accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision or instrumentality thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such

 

16

--------------------------------------------------------------------------------


 

Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means the Operating Partnership and, if requested by the Borrower,
any other Wholly-Owned Domestic Subsidiary of the Borrower who becomes a
Guarantor pursuant to Section 11.08.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated under any Environmental Law.

 

“Honor Date” is defined in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances and
bank guaranties;

 

(c)        net obligations of such Person under any Swap Contract;

 

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(e)        Capital Lease Obligations; and

 

(f)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, (i) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or is otherwise liable for such Indebtedness, except to the
extent such Indebtedness is expressly made non-recourse to such Person and
(ii) Indebtedness shall not include any Minority Interest’s share of any of the
foregoing. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

17

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Intangible Assets” means the value of all assets of a Person and its
Subsidiaries (without duplication), determined on a consolidated basis in
accordance with GAAP, that are considered to be intangible assets under GAAP,
including customer lists, goodwill, copyrights, trade names, trademarks,
patents, franchises, licenses, unamortized deferred charges, unamortized debt
discount and capitalized research and development costs.

 

“Interest Charges” means, as of the last day of any fiscal period and without
double counting, the sum of (a) Cash Interest Expense of a Person, plus (b) all
interest currently payable in Cash by a Person which is incurred during that
fiscal period and capitalized under GAAP, minus (c) any Minority Interest’s
share of Cash Interest Expense.

 

“Interest Expense” means, with respect to any Person as of the last day of any
fiscal period and without duplication, an amount equal to (a) all interest,
fees, charges and related expenses paid or payable (without duplication) for
that fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered “interest expense” under GAAP, plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations, minus (or plus, as applicable) (c) amounts received
(or paid) under Swap Contracts plus (d) all other amounts considered to be
“interest expense” under GAAP.

 

“Interest Payment Date” means the fifth (5th) calendar day of each month;
provided that if the fifth (5th) calendar day of any month falls on a day other
than a Business Day, then the Interest Payment Date shall be the immediately
succeeding Business Day or if any such date would be after the Revolving
Commitment Termination Date, the Revolving Commitment Termination Date.

 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or, in the case
of any Eurocurrency Rate Committed Loan, converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its applicable Committed Loan Notice
or Bid Request, as the case may be; and (b) as to each Absolute Rate Loan, a
period of not less than 7 days and not more than 180 days as selected by the
Borrower in its Bid Request; provided that:

 

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)        any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)       no Interest Period shall extend beyond the Revolving Commitment
Termination Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or

 

18

--------------------------------------------------------------------------------


 

purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but reduced by any amounts received in respect of such Investment
which constitute capital distributions, principal, sale proceeds or otherwise in
respect thereof.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form attached
hereto as Exhibit F.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but

 

19

--------------------------------------------------------------------------------


 

any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Revolving Lender, the Swing Line Lender, a
Bid Lender, each Alternative Currency Fronting Lender, each Alternative Currency
Funding Lender and each Alternative Currency Participating Lender, as
applicable.

 

“Lender Joinder Agreement” means a lender joinder agreement substantially in the
form attached hereto as Exhibit G.

 

“Lender Party” has the meaning set forth in Section 10.07.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Leverage Ratio” means, as of the last day of each fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) Adjusted Total Indebtedness
as of such date by (b) (i) Adjusted Tangible Assets as of such date minus
(ii) the amount of Excluded Indebtedness deducted in connection with the
determination of Adjusted Total Indebtedness as of such date.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing, other than a
precautionary financing statement with respect to a lease that is not in the
nature of a security interest).

 

“Loan” means a Revolving Loan, a Swing Line Loan, a Bid Loan and/or an L/C
Borrowing, as the context requires.

 

“Loan Documents” means this Agreement, each Revolving Note, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 of this Agreement, the Fee Letters
and any other instrument, document or agreement from time to time delivered by a
Credit Party in connection with this Agreement.

 

20

--------------------------------------------------------------------------------


 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“MLPF&S” means Merrill Lynch, Pierce Fenner & Smith Incorporated and its
successors.

 

“Managing Agents” means the following: The Bank of New York Mellon, Credit
Suisse AG, Cayman Islands Branch, PNC Bank National Association, Sumitomo Mitsui
Banking Corporation, Suntrust Bank and Union Bank, N.A.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).

 

“Material Acquisition” means an Acquisition by the Borrower or any of its
Subsidiaries in which the value of the assets acquired in such Acquisition
exceeds five per cent (5%) of Total Assets of the Borrower and its Subsidiaries
(after giving effect to such Acquisition).

 

“Material Adverse Effect” means any set of circumstances or events which (a) has
had or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document (other than
as a result of any action or inaction of the Administrative Agent or any
Lender), (b) has been or could reasonably be expected to be material and adverse
to the business or condition (financial or otherwise) of the Borrower and its
Subsidiaries on a consolidated basis or (c) has materially impaired or could
reasonably be expected to materially impair the ability of the Credit Parties to
perform the Obligations.

 

“Material Unsecured Indebtedness” means outstanding third party unsecured
borrowed money Indebtedness (including guaranties thereof), in a principal
amount equal to or greater than $25,000,000.

 

“Maximum Rate” has the meaning set forth in Section 10.09.

 

“Minimum Book Value” means, as of any date of determination, without
duplication, the sum of: (a) all consolidated assets of the Borrower and its
Subsidiaries as of that date, plus (b) the Borrower’s and its Subsidiaries’
minority interest in unconsolidated assets as of that date, minus (i) Intangible
Assets of the Borrower and its Subsidiaries and (ii) Total Liabilities of
Borrower and its Subsidiaries as of that date.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Minority Interest” means, with respect to any non-Wholly-Owned Subsidiary,
direct or indirect, of the Borrower, any ownership interest of a third party in
such Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgageable Ground Lease” means on any date of determination, a lease or
similar arrangement providing the right to occupy Real Property (a) which is
granted by the fee owner of Real Property, (b) which has a remaining term
(calculated only once on the Closing Date or the date the Real

 

21

--------------------------------------------------------------------------------


 

Property subject to such lease becomes a Qualified Asset Pool Property) of not
less than twenty-five (25) years, including extension options exercisable solely
at the discretion of the Borrower or any applicable Subsidiary, (c) under which
no material default has occurred and is continuing and (d) with respect to which
a security interest may be granted (i) without the consent of the lessor or
(ii) pursuant to the consent of the lessor, which consent has been granted.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on the Borrower and its Subsidiaries that prohibits Liens on any of
their Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
property that is the subject of such Lien and (b) any such covenant that does
not apply to Liens which may secure the Obligations now or in the future.

 

“Net Income” means, for any period and for any Person, the net income of the
Person for that period, determined in accordance with GAAP; provided that there
shall be excluded therefrom the net amount of any real estate gains or losses.

 

“Net Rentable Area” means with respect to any Real Property, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces) determined in accordance with the
Borrower’s or its applicable Subsidiary’s rent roll for such Real Property, the
manner of such determination shall be consistently applied for all Real
Property, unless otherwise approved by the Administrative Agent.

 

“NOI” means, with respect to any Revenue-Producing Property and with respect to
any fiscal period, the sum of (a) the net income of that Revenue-Producing
Property for that period, plus (b) Interest Expense of that Revenue-Producing
Property for that period, plus (c) the aggregate amount of federal and state
taxes on or measured by income of that Revenue-Producing Property for that
period (whether or not payable during that period), plus (d) depreciation,
amortization and all other non-cash expenses of that Revenue-Producing Property
for that period, in each case as determined in accordance with GAAP.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means Indebtedness of any Person for which the liability of
such Person (except with respect to fraud, Environmental Laws liability,
misapplication of funds, bankruptcy, transfer of collateral in violation of the
applicable loan documents, failure to obtain consent for subordinate financing
in violation of the applicable loan documents and other exceptions customary in
like transactions at the time of the incurrence of such Indebtedness) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Laws.

 

“Note(s)” means Revolving Notes.

 

“Obligations” means all advances to, and debts, liabilities, obligations of, any
Credit Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate

 

22

--------------------------------------------------------------------------------


 

thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Obligor Subsidiary” means any Subsidiary (other than the Operating Partnership)
that is not a Guarantor but is obligated with respect to any Material Unsecured
Indebtedness.

 

“Obligor Subsidiary Debt” means third party unsecured borrowed money
Indebtedness (including guaranties) of any Obligor Subsidiary.

 

“Operating Partnership” has the meaning set forth in the introductory paragraph.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document; provided, however, that “Other Taxes” shall not include
such amounts to the extent imposed as a result of any transfer by any Lender or
the Administrative Agent of any interest in or under any Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts and (d) with respect to Bid Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Bid Loans occurring on such
date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market in
accordance with banking industry rules or practices in such offshore interbank
market.

 

“Participant” has the meaning set forth in Section 10.06(d).

 

23

--------------------------------------------------------------------------------


 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) including a multiple employer plan but not
including a Multiemployer Plan; that is maintained or is contributed to by the
Borrower or its Subsidiaries and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

“Permitted Purposes” has the meaning set forth in Section 10.07(a).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(2) of ERISA) established by the Borrower, or with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning set forth in Section 6.02.

 

“Preferred Distributions” means for any period, the amount of any and all
Restricted Payments due and payable in cash by the Borrower or any of its
Subsidiaries during such period to the holders of Preferred Equity but shall not
include any Minority Interest’s share of any such Restricted Payments.

 

“Preferred Equity” means any form of preferred stock (whether perpetual,
convertible or otherwise) or other ownership or beneficial interest in the
Borrower or any of its Subsidiaries that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.

 

“Property” means all assets of the Borrower and its Subsidiaries, whether real
property or personal property.

 

“Public Lender” has the meaning set forth in Section 6.02.

 

“Qualified Asset Pool Property” means Qualified Land, Qualified
Revenue-Producing Property, Qualified Development Assets and Qualified Joint
Venture Property.

 

“Qualified Development Asset” means a Real Property that:

 

(a)        satisfies the Base Qualifications;

 

(b)        constitutes a Development Investment; and

 

24

--------------------------------------------------------------------------------


 

(c)        does not otherwise constitute a Qualified Revenue-Producing Property
or Qualified Land.

 

“Qualified Joint Venture Property” means a Real Property, owned and controlled
by a direct or indirect non-wholly-owned subsidiary of the Borrower, that is any
of a Qualified Revenue-Producing Property, Qualified Land and/or a Qualified
Development Asset.  For purposes of this definition “controlled” means exclusive
control of any disposition, refinancing and operating activity without the
consent of any other party (other than (i) the Borrower or (ii) any of its
Subsidiaries, as long as such Subsidiary does not need the consent of any
minority equity holder thereof to consent to any disposition, refinancing or
operating activity). Notwithstanding the foregoing, the Tech Square Project
shall be deemed a Qualified Joint Venture Property so long as it meets the
criteria set forth above other than those matters set forth on Schedule 1.01(b).

 

“Qualified Land” means, as of any date of determination, without duplication,
Real Property that:

 

(a)        satisfies the Base Qualifications;

 

(b)        is entitled; and

 

(c)        does not otherwise constitute a Qualified Revenue-Producing Property
or Qualified Development Asset.

 

“Qualified Revenue-Producing  Property” means a Revenue-Producing Property that:

 

(a)        satisfies the Base Qualifications;

 

(b)        is occupied or available for occupancy (subject to final tenant
improvements); and

 

(c)        does not otherwise constitute a Qualified Development Asset or
Qualified Land.

 

“Rating Agencies” means (a) S&P and (b) Moody’s.

 

“Real Property” means, as of any date of determination, real property (together
with the underlying real property interests and appurtenant real property
rights) then owned, leased or occupied by any Credit Party or any of its
Subsidiaries.

 

“Register” has the meaning specified in Section 10.06(c).

 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of

 

25

--------------------------------------------------------------------------------


 

Credit Application, (c) with respect to a Bid Loan, a Bid Request, and (d) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Revolving Lenders
having more than 50% of the Aggregate Revolving Commitments or, if the Aggregate
Revolving Commitments have been terminated pursuant to Section 8.02, Revolving
Lenders holding in the aggregate more than 50% of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations, Swing Line Loans and
Revolving Loans denominated in an Alternative Currency deemed “held” by such
Revolving Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Revolving Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Commitments or, if the
Aggregate Revolving Commitments have been terminated pursuant to Section 8.02,
Revolving Lenders holding in the aggregate more than 50% of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
deemed “held” by such Revolving Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Revolving
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Responsible Officer” means, (a) with respect to delivery of executed copies of
this Agreement or any Compliance Certificate, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or any
executive vice president of the applicable Credit Party (or the partner or
member or manager, as applicable) and (b) for all other purposes, the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer, secretary, assistant secretary or any executive vice president of the
applicable Credit Party (or the partner or member or manager, as applicable).
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

 

“Restricted Payment” means, with respect to any equity interest or any warrant
or option to purchase an equity interest issued by the Borrower or any of its
Subsidiaries, (a) the retirement, redemption, purchase or other acquisition for
Cash or for Property by the Borrower or such Subsidiary of any such security or
interest (excluding any Indebtedness which by its terms is convertible into an
Equity Interest), (b) the declaration or (without duplication) payment by the
Borrower or such Subsidiary of any dividend in Cash or in Property on or with
respect to any such security or interest and (c) any other payment in Cash or
Property by the Borrower or such Subsidiary constituting a distribution under
applicable Laws with respect to such security or interest.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) the
date the Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars, and with respect to all
other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of

 

26

--------------------------------------------------------------------------------


 

Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall require.

 

“Revenue-Producing Property” means an identifiable improved Real Property that
is used principally for office, laboratory, research, health sciences,
technology, manufacturing or warehouse purposes and related real property (and
appurtenant amenities), or for such other revenue-producing purposes as the
Required Lenders may approve.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans and (d) if such Lender is an Alternative Currency Participating Lender
with respect to any Alternative Currency, purchase Alternative Currency Risk
Participations in Revolving Loans denominated in such Alternative Currency, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or Lender Joinder Agreement pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Commitment Termination Date” means the earlier of (a) the later of
(i) April 30, 2016 and (ii) if the Revolving Commitment Termination Date is
extended pursuant to Section 2.14, such extended Revolving Commitment
Termination Date as determined pursuant to such Section 2.14 and (b) the date
the Revolving Commitments are terminated pursuant to Section 2.06 or
Article VIII.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or,
following termination of the Revolving Commitments, has Revolving Loans
outstanding or a risk participation in L/C Obligations, Swing Line Loans or
Revolving Loans denominated in Alternative Currency.

 

“Revolving Loan” means a Base Rate Loan or a Eurocurrency Rate Loan made to the
Borrower by a Revolving Lender in accordance with its Applicable Percentage
pursuant to Section 2.01(a), except as otherwise provided herein.

 

“Revolving Note” means a promissory note made by the Borrower in favor of, and
payable to the order of, a Revolving Lender evidencing Revolving Loans made by
such Revolving Lender, substantially in the form of Exhibit C.  A Revolving Note
shall be executed by the Borrower in favor of each Revolving Lender requesting a
Revolving Note.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Report” means all filings on Form 10-K, Form 10-Q or Form 8-K with the SEC
made by the Borrower pursuant to the Securities Exchange Act of 1934.

 

27

--------------------------------------------------------------------------------


 

“Secured Debt” means, without duplication, (a) Indebtedness of the Borrower or
any of its Subsidiaries that is secured by a Lien and (b) Obligor Subsidiary
Debt; provided, that Secured Debt shall not include any of the Obligations.

 

“Secured Debt Ratio” means, as of the last day of any fiscal quarter, the ratio
(expressed as a percentage) obtained by dividing (a) the Secured Debt of the
Borrower and its Subsidiaries as of such date by (b) the Adjusted Tangible
Assets, as of such date.

 

“Solvent” means, as to any Person, that, as of any date of determination,
(a) the amount of the present fair saleable value of the assets of such Person
will, as of such date, exceed the amount of all liabilities of such Person,
contingent or otherwise, as of such date, (b) the present fair saleable value of
the assets of such Person will, as of such date, be greater than the amount that
will be required to pay the liability of such Person on its existing or
anticipated debts as such debts become absolute and matured, and (c) such Person
will not have as of such date, an unreasonably small amount of capital with
which to conduct its business.

 

“SPC” has the meaning set forth in Section 10.06(h).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe,
including, without limitation, Yen and Australian Dollars.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 

28

--------------------------------------------------------------------------------


 

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to $150,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Syndication Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A. each in
its capacity as co-syndication agent.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tech Square Project” means the seven building campus located in Cambridge,
Massachusetts aggregating approximately 1.2 million square feet.

 

“Total Assets” means the value of all assets of a Person and its Subsidiaries
(without duplication), determined on a consolidated basis in accordance with
GAAP; provided that all Real Property shall be valued based on its Unencumbered
Asset Value (it being understood that the Unencumbered Asset Value for any Real
Property that is not a Qualified Asset Pool Property shall be calculated as if
it was a Qualified Asset Pool Property).  In the event that a Person has an
ownership or other equity interest in any

 

29

--------------------------------------------------------------------------------


 

other Person, which investment is not consolidated in accordance with GAAP (that
is, such interest is a “minority interest”), then the assets of a Person and its
Subsidiaries shall include such Person’s or its Subsidiaries’ allocable share of
all assets of such Person in which a minority interest is owned based on such
Person’s respective ownership interest in such other Person.

 

“Total Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)        all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances and
bank guaranties;

 

(c)        net obligations of such Person under any Swap Contract;

 

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)        Capital Lease Obligations; and

 

(g)        all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, Total Indebtedness shall not include any Minority
Interest’s share of any of the foregoing. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be (i) for any date on or after
the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(ii) for any date prior to the date referenced in clause (i), zero.  The amount
of any Capital Lease Obligation as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date.

 

“Total Liabilities” means all liabilities of a Person and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (without
duplication) all Indebtedness and Guarantees of such Person and its Subsidiaries
(determined on a consolidated basis), whether or not so classified; provided,
that, Total Liabilities shall not include any Minority Interest’s share of
liabilities.  In the event that a Person has an ownership or other equity
interest in any other Person, which investment is not consolidated in accordance
with GAAP (that is, such interest is a “minority interest”), then the
liabilities of a Person and its Subsidiaries shall include such Person’s or its
Subsidiaries’ allocable share of all liabilities of such Person in which a
minority interest is owned based on such Person’s respective ownership interest
in such other Person.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

 

“Total Revolving Outstandings” means the sum of (i) the aggregate Outstanding
Amount of all Revolving Loans plus (ii) the aggregate Outstanding Amount of all
Swing Line Loans plus (iii) the aggregate Outstanding Amount of all L/C
Obligations plus (iv) the aggregate Outstanding Amount of all Bid Loans.

 

30

--------------------------------------------------------------------------------


 

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Officer of that Person).

 

“Trade Date” has the meaning set forth in Section 10.06(b).

 

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

 

“Unencumbered” means, with respect to any Revenue-Producing Property, Qualified
Land or Qualified Development Assets, that such Revenue-Producing Property,
Qualified Land or Qualified Development Assets (a) is not subject to any Lien
other than Liens permitted under Section 7.01 (other than Sections
7.01(q)(ii),(r) and (t)), (b) is not subject to any Negative Pledge and (c) is
not held by a Person any of whose direct or indirect equity interests are
subject to a Lien or Negative Pledge.

 

“Unencumbered Asset Value” means, as of any date of determination and without
double counting any item, the following amounts for the following types of Real
Property:

 

(a)          with respect to any Qualified Revenue-Producing Property owned for
a full four consecutive fiscal quarter period or longer, an amount equal to
(i) the Adjusted NOI of such Real Property for the prior four full consecutive
fiscal quarters divided by (ii) the Capitalization Rate; provided that in the
event any such Real Property sustains any material damage, the value of any
business interruption insurance proceeds owed to or received by the Borrower
during such period with respect to such Qualified Revenue-Producing Property
shall be included in the Adjusted NOI of such Real Property for the periods from
the date of such material damage until such time as such Qualified
Revenue-Producing Property becomes fully operational.

 

(b)          with respect to any Qualified Revenue-Producing Property owned for
less than four full consecutive fiscal quarters, an amount equal to (i) the
Adjusted NOI of such Real Property for the period which the Borrower or
applicable Subsidiary has owned and operated such Real Property, adjusted by the
Borrower to an annual Adjusted NOI in a manner reasonably acceptable to the
Administrative Agent, divided by (ii) the Capitalization Rate; provided that in
the event any such Real Property sustains any material damage, the value of any
business interruption insurance proceeds owed to or received by the Borrower
during such period with respect to such Qualified Revenue-Producing Property
shall be included in the Adjusted NOI of such Real Property for the periods from
the date of such material damage until such time as such Qualified
Revenue-Producing Property becomes fully operational.

 

(c)          with respect to Qualified Revenue-Producing Property that is being
renovated or with respect to which a partial or total renovation was recently
completed, an amount as determined at the sole election of the Administrative
Agent based on (i) the annualized Adjusted NOI with respect to such Real
Property, annualized based on bona fide, arms length signed tenant leases which
are in full force and effect requiring current rental payments, divided by the
Capitalization Rate, or (ii) the cost basis of such Real Property determined in
accordance with GAAP multiplied by the Borrower’s or its Subsidiaries’
percentage ownership interest in such Qualified Revenue Property.

 

31

--------------------------------------------------------------------------------


 

(d)          with respect to any Real Property that constitutes Qualified Land,
an amount equal to, at the option of the Borrower, (i) the cost basis as
determined in accordance with GAAP or the Appraised Value (if any) of such
Qualified Land multiplied by (ii) the Borrower’s or its Subsidiaries’ percentage
ownership interest in such Qualified Land.

 

(e)          with respect to any Real Property that constitutes Qualified
Development Assets, an amount equal to (i) the cost basis as determined in
accordance with GAAP of such Qualified Development Asset multiplied by (ii) the
Borrower’s or its Subsidiaries’ percentage ownership interest in such Qualified
Development Asset; provided that if all or any portion of a Qualified
Development Asset is materially damaged, the value of such Qualified Development
Asset shall be the amount assigned to such Qualified Development Asset prior to
the damage less the amount (as determined by the Borrower in good faith) by
which the casualty insurance proceeds that are owed or received in respect of
such casualty event are insufficient to restore such Qualified Development Asset
for a period of up to the lesser of (x) 365 days following such casualty event
and (y) the date such Qualified Development Asset is restored and fully
functional.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrelated Person” means any Person other than (i) a Subsidiary of Borrower,
(ii) an employee stock ownership plan or other employee benefit plan covering
the employees of Borrower and its Subsidiaries or (iii) any Person that held
Common Stock on the day prior to the effective date of Borrower’s registration
statement under the Securities Act of 1933 covering the initial public offering
of Common Stock.

 

“Unsecured Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio obtained by dividing (a) the sum of the aggregate Adjusted
NOI from the Qualified Asset Pool Properties for that fiscal quarter and the
preceding three full fiscal quarters, by (b) the aggregate Interest Charges for
such period in respect of the unsecured Indebtedness of the Borrower and its
Subsidiaries (other than Obligor Subsidiary Debt). The Unsecured Interest
Coverage Ratio shall be determined by the Borrower and such determination shall
be reasonably satisfactory to the Administrative Agent and shall exclude
interest during construction to the extent capitalized.

 

“Unsecured Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio (as expressed as a percentage) of (a) (i) aggregate unsecured Adjusted
Total Indebtedness as of such date minus (ii) Obligor Subsidiary Debt as of such
date to (b) (i) the Adjusted Unencumbered Asset Value as of such date minus
(ii) the amount of unsecured Excluded Indebtedness (other than Obligor
Subsidiary Debt) deducted in the calculation of aggregate unsecured Adjusted
Total Indebtedness pursuant to clause (a)(i) above.

 

“Wholly-Owned Subsidiary” means a Subsidiary of the Borrower, 100% of the
capital stock or other equity interest of which is owned, directly or
indirectly, by the Borrower, except for director’s qualifying shares required by
applicable Laws.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

32

--------------------------------------------------------------------------------


 

1.02       Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03       Accounting Terms/Financial Covenants.

 

(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, the effects of FASB
ASC 825 on financial liabilities shall be disregarded.

 

(b)        Changes in GAAP or Funds From Operations. If at any time any change
in GAAP or the calculation of Funds From Operations would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP or Funds From Operations (subject to the approval of the Required

 

33

--------------------------------------------------------------------------------


 

Lenders, the Administrative Agent and the Borrower); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or Funds From Operations, as applicable, prior to such
change therein and (ii) upon written request, the Borrower shall provide to the
Administrative Agent (for distribution to the Lenders) financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or Funds
From Operations.

 

(c)          Calculation of Financial Covenants.  For purposes of calculation of
the applicable financial covenants, the Borrower and its Subsidiaries shall be
given credit for properties held by an “exchange accommodation titleholder”
pursuant to an exchange that qualifies as a reverse exchange under Section 1031
of the Code (including in the event any such property is subject to a mortgage
in favor of, or for the benefit of, the Borrower or any of its Subsidiaries).

 

1.04       Exchange Rates; Currency Equivalents.

 

(a)          The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent and/or Alternative Currency Equivalents amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

 

(b)        Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.05       Additional Alternative Currencies.

 

(a)          The Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars and for
which Reuters (or any successor thereto) reports a Eurocurrency Rate for such
currency for the applicable Interest Periods.  In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent, the applicable Lenders and
the Alternative Currency Fronting Lender and, in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer.

 

(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time

 

34

--------------------------------------------------------------------------------


 

or date as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the L/C Issuer, in its or their
sole discretion).  In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify each Lender thereof;
and in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each
applicable Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)          Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the applicable Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Borrower.

 

1.06       Change of Currency.

 

(a)          Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrower, may from time to time specify to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.

 

(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrower, may from time to time specify to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 

1.07       Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

35

--------------------------------------------------------------------------------


 

1.08       Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01       Committed Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Lender’s Revolving Commitment; provided, however, that after
giving effect to any Committed Borrowing, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Loans denominated in Alternative
Currencies, plus, with respect only to the Alternative Currency Participating
Lenders, the Outstanding Amount of such Lender’s Alternative Currency Risk
Participations in Loans denominated in Alternative Currencies and advanced by
the Alternative Currency Fronting Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment,
(iii) the aggregate Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit and
(iv) after giving effect to any Revolving Loans denominated in Alternative
Currencies and advanced by the Alternative Currency Fronting Lender, the
aggregate principal Dollar Equivalent amount of all such Revolving Loans funded
by such Alternative Currency Fronting Lender shall not exceed the Fronting
Commitment of such Alternative Currency Fronting Lender. Within the limits of
each Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  On the Closing Date, all
Revolving Loans shall be Base Rate Loans unless the Borrower shall have
delivered at least three Business Days prior to the Closing Date, a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent.  Thereafter, Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein

 

2.02       Borrowings, Conversions and Continuations of Committed Loans.

 

(a)          Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than (i) 11:00 a.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars, (ii) 11:00 a.m. three Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) 10:00 a.m. on the requested
date of any Borrowing of Base Rate Committed Loans or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed

 

36

--------------------------------------------------------------------------------


 

Loans; provided, however, that if the Borrower wishes to request Eurocurrency
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, (x) the applicable
notice must be received by the Administrative Agent not later than
(i) 11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars,
or (ii) 11:00 a.m. five Business Days (or six Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them and (y) not later than (i) 11:00 a.m. three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) 11:00 a.m. four Business
Days (or five Business days in the case of a Special Notice Currency) prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed.  If the Borrower fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month.  Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fail to specify an Interest Period, they will be
deemed to have specified an Interest Period of one month.  No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

 

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Committed Loans denominated in a

 

37

--------------------------------------------------------------------------------


 

currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Alternative Currency
Funding Lender and each Alternative Currency Fronting Lender, if applicable,
shall make the amount of its Committed Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 2:00 p.m., in the case of any Committed Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the Borrower as
provided above.  Notwithstanding the foregoing, if there are no available
Alternative Currency Fronting Lenders with sufficient Fronting Commitments to
fund the entire requested Revolving Loan to the Borrower, then the Borrower may
decrease the amount of the requested Committed Loan within one (1) Business Day
after notice by the Administrative Agent of such limitation.  If the Borrower
does not reduce its request for a Committed Loan to an amount equal to or less
than the available Fronting Commitment, then the requested Committed Loan shall
be deemed to be reduced to the available Fronting Commitments.

 

(c)          Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 20 Interest Periods in
effect with respect to Committed Loans.

 

(f)        (i)            Subject to all the terms and conditions set forth in
this Agreement, including the provisions of Section 2.01, and without limitation
of the provisions of Section 2.02, with respect to any Revolving Loans
denominated in an Alternative Currency with respect to which one or more
Revolving Lenders has given notice to the Administrative Agent and the Borrower
that it is an Alternative Currency Participating Lender, (A) each Revolving
Lender agrees from time to time on any Business Day during the Availability
Period to fund its

 

38

--------------------------------------------------------------------------------


 

Applicable Percentage of Revolving Loans denominated in an Alternative Currency
with respect to which it is an Alternative Currency Funding Lender; and (B) each
Revolving Lender severally agrees to acquire an Alternative Currency Risk
Participation in Revolving Loans denominated in an Alternative Currency with
respect to which it is an Alternative Currency Participating Lender.

 

(ii)           Each Revolving Loan denominated in an Alternative Currency shall
be funded upon the request of the Borrower in accordance with Section 2.02(b). 
Immediately upon the funding by the Alternative Currency Fronting Lender of its
Alternative Currency Funding Applicable Percentage of any Revolving Loan
denominated in an Alternative Currency with respect to which one or more
Revolving Lenders is an Alternative Currency Participating Lender, each
Alternative Currency Participating Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased from such Alternative Currency
Fronting Lender an Alternative Currency Risk Participation in such Loan in an
amount such that, after such purchase, each Revolving Lender (including the
Alternative Currency Funding Lenders, the Alternative Currency Fronting Lender
and the Alternative Currency Participating Lenders) will have an Alternative
Currency Loan Credit Exposure with respect to such Revolving Loan equal in
amount to its Applicable Percentage of such Revolving Loan.

 

(iii)      Upon the occurrence and during the continuance of an Event of Default
or upon a reduction of the Fronting Commitment of an Alternative Currency
Fronting Lender, such Alternative Currency Fronting Lender may, by written
notice to the Administrative Agent delivered not later than 11:00 a.m., on the
third Business Day preceding the proposed date of funding and payment by
Alternative Currency Participating Lenders of their Alternative Currency Risk
Participations purchased in such Revolving Loans as shall be specified in such
notice (the “Alternative Currency Participation Payment Date”), request each
Alternative Currency Participating Lender to fund its Alternative Currency Risk
Participation in the applicable Alternative Currency purchased with respect to
such Revolving Loans to the Administrative Agent on the Alternative Currency
Participation Payment Date.  Any notice given by the Alternative Currency
Fronting Lender or the Administrative Agent pursuant to this subsection may be
given by telephone if immediately confirmed in writing; provided that the
absence of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(iv)         On the applicable Alternative Currency Participation Payment Date,
each Alternative Currency Participating Lender in the Revolving Loans specified
for funding pursuant to this Section 2.02(f) shall deliver the amount of such
Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Revolving Loans in the applicable
Alternative Currency and in Same Day Funds to the Administrative Agent;
provided, however, that no Alternative Currency Participating Lender shall be
(i) responsible for any default by any other Alternative Currency Participating
Lender in such other Alternative Currency Participating Lender’s obligation to
pay such amount and/or (ii) required to fund an amount under this
Section 2.02(f) that would exceed the amount of such Revolving Lender’s
Revolving Commitment.  Upon receipt of any such amounts from the Alternative
Currency Participating Lenders, the Administrative Agent shall distribute such
amounts in Same Day Funds to the Alternative Currency Fronting Lender.

 

(v)            In the event that any Alternative Currency Participating Lender
fails to make available to the Administrative Agent the amount of its
Alternative Currency Risk

 

39

--------------------------------------------------------------------------------


 

Participation as provided herein, the Administrative Agent shall be entitled to
recover such amount on behalf of the Alternative Currency Fronting Lender on
demand from such Alternative Currency Participating Lender together with
interest at the Overnight Rate for three (3) Business Days and thereafter at a
rate per annum equal to the Default Rate.  A certificate of the Administrative
Agent submitted to any Alternative Currency Participating Lender with respect to
amounts owing hereunder shall be conclusive in the absence of demonstrable
error.

 

(vi)         In the event that the Alternative Currency Fronting Lender receives
a payment in respect of any Revolving Loan, whether directly from the Borrower
or otherwise, in which Alternative Currency Participating Lenders have fully
funded their purchase of Alternative Currency Risk Participations, the
Alternative Currency Fronting Lender shall promptly distribute to the
Administrative Agent, for its distribution to each such Alternative Currency
Participating Lender, such Alternative Currency Participating Lender’s
Alternative Currency Participant’s Share of such payment in Same Day Funds.  If
any payment received by the Alternative Currency Fronting Lender with respect to
any Revolving Loan in an Alternative Currency made by it shall be required to be
returned by the Alternative Currency Fronting Lender after such time as the
Alternative Currency Fronting Lender has distributed such payment to the
Administrative Agent pursuant to the immediately preceding sentence, each
Alternative Currency Participating Lender that has received a portion of such
payment shall pay to the Alternative Currency Fronting Lender an amount equal to
its Alternative Currency Participant’s Share of the amount to be returned;
provided, however, that no Alternative Currency Participating Lender shall be
responsible for any default by any other Alternative Currency Participating
Lender in that other Alternative Currency Participating Lender’s obligation to
pay such amount.

 

(vii)     Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the
Administrative Agent, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Event of Default;
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries; (iv) any breach of this Agreement or any
other Loan Document by a Credit Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(viii)    In no event shall (i) the Alternative Currency Risk Participation of
any Alternative Currency Participating Lender in any Revolving Loans denominated
in an Alternative Currency pursuant to this Section 2.02(f) be construed as a
loan or other extension of credit by such Alternative Currency Participating
Lender to the Borrower, any Revolving Lender or the Administrative Agent or
(ii) this Agreement be construed to require any Revolving Lender that is an
Alternative Currency Participating Lender with respect to a specific Alternative
Currency to make any Revolving Loans in such Alternative Currency under this
Agreement or under the other Loan Documents, subject to the obligation of each
Alternative Currency Participating Lender to give notice to the Administrative
Agent and the Borrower at any time such Revolving Lender acquires the ability to
make Revolving Loans in such Alternative Currency.

 

40

--------------------------------------------------------------------------------


 

(ix)         The Administrative Agent shall change a Revolving Lender’s
designation from Alternative Currency Participating Lender to Alternative
Currency Funding Lender with respect to an Alternative Currency for which such
Lender previously has been designated an Alternative Currency Participating
Lender, upon receipt of a written notice to the Administrative Agent and the
Borrower from such Alternative Currency Participating Lender requesting that its
designation be so changed.  Each Alternative Currency Participating Lender
agrees to give such notice to the Administrative Agent and the Borrower promptly
upon its acquiring the ability to make Revolving Loans in such Alternative
Currency.  Schedule 2.02 hereto lists each Alternative Currency Participating
Lender as of the Closing Date in respect of each Alternative Currency.

 

2.03       Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend
Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or their Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Revolving Loans
denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, such Lender’s Alternative Currency
Risk Participations in Revolving Loans denominated in Alternative Currencies
advanced by the Alternative Currency Fronting Lender for such Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and, accordingly, the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)         Subject to Section 2.03(b)(iv), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance,
unless the Required Revolving Lenders have approved such expiry date; or

 

41

--------------------------------------------------------------------------------


 

(B)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)         the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount of less than
$500,000, in the case of a standby Letter of Credit;

 

(D)         such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)          the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(F)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)         any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of

 

42

--------------------------------------------------------------------------------


 

Credit in its amended form under the terms hereof; or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(vi)         The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
the Borrower, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof; the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with

 

43

--------------------------------------------------------------------------------


 

the L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit.

 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof; the L/C Issuer will also deliver to the Borrower and
the Administrative Agent and to any requesting Lender a true and complete copy
of such Letter of Credit or amendment.

 

(iv)         If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than
sixty (60) days (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

(v)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing under
a Letter

 

44

--------------------------------------------------------------------------------


 

of Credit denominated in an Alternative Currency, the L/C Issuer shall notify
the Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”) or 9:00 a.m. on the following Business Day if the
notification is later than 11:00 a.m. on the Honor Date, the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, which date will not be earlier than the Business Day after
the Honor Date, whereupon, subject to the provisions of Section 2.03(c)(iii),
each Revolving Lender that so makes funds available shall be deemed to have made
a Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the L/C Issuer in Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)         Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

45

--------------------------------------------------------------------------------


 

(v)          Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)         If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)          Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in Dollars and
in the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof

 

46

--------------------------------------------------------------------------------


 

on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Revolving Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)          Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)          any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

(vi)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)           Role of L/C Issuer.  Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to

 

47

--------------------------------------------------------------------------------


 

obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)          Applicability of ISP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued the rules of the ISP
shall apply to each Letter of Credit.

 

(h)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Eurocurrency Rate Committed Loans, stated as a percentage per annum times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate for Eurocurrency Rate Committed Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate for Eurocurrency Rate
Loans separately for each period during such quarter that such Applicable Rate
for Eurocurrency Rate Committed Loans was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

48

--------------------------------------------------------------------------------


 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at
the rate equal to 0.125% per annum, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears, and due and payable on the first Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the Dollar Equivalent of the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.08.  In addition, the Borrower shall
pay directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04       Swing Line Loans.

 

(a)          The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) in Dollars to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Revolving Loans denominated in Alternative Currencies),
plus, with respect only to the Alternative Currency Participating Lenders, such
Lender’s Alternative Currency Risk Participations in Revolving Loans denominated
in Alternative Currencies advanced by the Alternative Currency Fronting Lender
for such Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof; the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan or a Fixed Eurocurrency

 

49

--------------------------------------------------------------------------------


 

Rate Loan.  Immediately upon the making of a Swing Line Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of the Required Revolving Lenders) prior to
2:00 p.m.  on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 2:00 p.m.  on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Lender in Same Day Funds.

 

(c)          Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on their behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

50

--------------------------------------------------------------------------------


 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing.  If such Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)         Each Revolving Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)          Repayment of Participations.

 

(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any

 

51

--------------------------------------------------------------------------------


 

settlement entered into by the Swing Line Lender in its discretion), each
Revolving Lender shall pay to the Swing Line Lender its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)          Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.04A   Bid Loans.

 

(a)          General.  Each Revolving Lender agrees that the Borrower may from
time to time request the Revolving Lenders to submit offers to make loans (each
such loan, a “Bid Loan”) to the Borrower prior to the Revolving Commitment
Termination Date pursuant to this Section 2.04A; provided, however, that after
giving effect to any Bid Borrowing, (A) the Total Revolver Outstandings shall
not exceed the Aggregate Revolving Commitments, and (B) the aggregate
Outstanding Amount of all Bid Loans shall not exceed the Bid Loan Sublimit. 
There shall not be more than ten different Interest Periods in effect with
respect to Bid Loans at any time.

 

(b)          Requesting Competitive Bids.  The Borrower may request the
submission of Competitive Bids by delivering a Bid Request to the Administrative
Agent not later than 12:00 Noon (i) one Business Day prior to the requested date
of any Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four
Business Days prior to the requested date of any Bid Borrowing that is to
consist of Eurocurrency Margin Bid Loans.  Each Bid Request shall specify
(i) the requested date of the Bid Borrowing (which shall be a Business Day),
(ii) the aggregate principal amount of Bid Loans requested (which must be
$10,000,000 or a whole multiple of $1,000,000 in excess thereof), (iii) the Type
of Bid Loans requested, and (iv) the duration of the Interest Period with
respect thereto, and shall be signed by a Responsible Officer of the Borrower. 
No Bid Request shall contain a request for (i) more than one Type of Bid Loan or
(ii) Bid Loans having more than three different Interest Periods.  Unless the
Administrative Agent otherwise agrees in its sole discretion, the Borrower may
not submit a Bid Request if it has submitted another Bid Request within the
prior five Business Days.

 

(c)          Submitting Competitive Bids.

 

(i)            The Administrative Agent shall promptly notify each Lender of
each Bid Request received by it from the Borrower and the contents of such Bid
Request.

 

(ii)        Each Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request.  Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days prior to
the requested date of any Bid Borrowing that

 

52

--------------------------------------------------------------------------------


 

is to consist of Eurocurrency Margin Bid Loans; provided, however, that any
Competitive Bid submitted by Bank of America in its capacity as a Lender in
response to any Bid Request must be submitted to the Administrative Agent not
later than 10:15 a.m. on the date on which Competitive Bids are required to be
delivered by the other Lenders in response to such Bid Request.  Each
Competitive Bid shall specify (A) the proposed date of the Bid Borrowing;
(B) the principal amount of each Bid Loan for which such Competitive Bid is
being made, which principal amount (x) may be equal to, greater than or less
than the Commitment of the bidding Lender, (y) must be $2,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (z) may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested; (C) if the
proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the Absolute
Rate offered for each such Bid Loan and the Interest Period applicable thereto;
(D) if the proposed Bid Borrowing is to consist of Eurocurrency Margin Bid
Loans, the Eurocurrency Bid Margin with respect to each such Eurocurrency Margin
Bid Loan and the Interest Period applicable thereto; and (E) the identity of the
bidding Lender.

 

(iii)          Any Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a Competitive Bid as specified herein, (C) contains
qualifying, conditional or similar language, (D) proposes terms other than or in
addition to those set forth in the applicable Bid Request, or (E) is otherwise
not responsive to such Bid Request.  Any Lender may correct a Competitive Bid
containing an error by submitting a corrected Competitive Bid (identified as
such) not later than the applicable time required for submission of Competitive
Bids.  Any such submission of a corrected Competitive Bid shall constitute a
revocation of the Competitive Bid that contained the manifest error.  The
Administrative Agent may, but shall not be required to, notify any Lender of any
manifest error it detects in such Lender’s Competitive Bid.

 

(iv)         Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.

 

(d)          Notice to Borrower of Competitive Bids.  Not later than 11:00 a.m.
(i) on the requested date of any Bid Borrowing that is to consist of Absolute
Rate Loans, or (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans, the
Administrative Agent shall notify the Borrower of the identity of each Lender
that has submitted a Competitive Bid that complies with Section 2.04A(c) and of
the terms of the offers contained in each such Competitive Bid.

 

(e)          Acceptance of Competitive Bids.  Not later than 11:30 a.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, and (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans, the Borrower
shall notify the Administrative Agent of its acceptance or rejection of the
offers notified to them pursuant to Section 2.04A(d).  The Borrower shall be
under no obligation to accept any Competitive Bid and may choose to reject all
Competitive Bids.  In the case of acceptance, such notice shall specify the
aggregate principal amount of Competitive Bids for each Interest Period that is
accepted.  The Borrower may accept any Competitive Bid in whole or in part;
provided that:

 

(i)            the aggregate principal amount of each Bid Borrowing may not
exceed the applicable amount set forth in the related Bid Request;

 

53

--------------------------------------------------------------------------------


 

(ii)           the principal amount of each Bid Loan must be $2,000,000 or a
whole multiple of $1,000,000 in excess thereof;

 

(iii)          the acceptance of offers may be made only on the basis of
ascending Absolute Rates or Eurocurrency Bid Margins within each Interest
Period; and

 

(iv)         the Borrower may not accept any offer that is described in
Section 2.04A(c)(iii) or that otherwise fails to comply with the requirements
hereof.

 

(f)           Procedure for Identical Bids.  If two or more Lenders have
submitted Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such Competitive Bids in whole (together with any other Competitive Bids
at lower Absolute Rates or Eurocurrency Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.04A(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Bid Borrowing to exceed the amount specified therefor
in the related Bid Request, then, unless otherwise agreed by the Borrower, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.

 

(g)          Notice to Lenders of Acceptance or Rejection of Bids.  The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing.  Any Competitive Bid or portion
thereof that is not accepted by the Borrower by the applicable time specified in
Section 2.04A shall be deemed rejected.

 

(h)          Notice of Eurocurrency Rate.  If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Borrower and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Rate.

 

(i)            Funding of Bid Loans.  Each Lender that has received notice
pursuant to Section 2.04A(g) that all or a portion of its Competitive Bid has
been accepted by the Borrower shall make the amount of its Bid Loan(s) available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the date of the requested Bid
Borrowing.  Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent.

 

(j)            Notice of Range of Bids.  After each Competitive Bid auction
pursuant to this Section 2.04A, the Administrative Agent shall notify each
Lender that submitted a Competitive Bid in such auction of the ranges of bids
submitted (without the bidder’s name) and accepted for each Bid Loan and the
aggregate amount of each Bid Borrowing.

 

2.05       Prepayments.

 

(a)          The Borrower may, upon written notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than

 

54

--------------------------------------------------------------------------------


 

12:00 Noon (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (C) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date, the
amount of such prepayment, and the Type(s) of Committed Loans to be prepaid. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice and the contents thereof and of the amount of such Lender’s
Applicable Percentage of such prepayment (including, in the event such
prepayment is of a Revolving Loan denominated in an Alternative Currency, each
Alternative Currency Funding Lender’s Alternative Currency Funding Applicable
Percentage of such payment).  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment pursuant to this clause (a) may
state that such notice is conditioned upon an event or other transaction, such
as the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of Indebtedness, in which case such notice of prepayment
pursuant to this clause (a) may be revoked by the Borrower if such condition is
not satisfied (subject to Section 3.05(b) for any notice of a prepayment of
Eurocurrency Loans that is revoked). Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(b)          The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 9:00 a.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, that a notice of voluntary prepayment
pursuant to this clause (b) may state that such notice is conditioned upon an
event or other transaction, such as the effectiveness of other credit facilities
or the receipt of the proceeds from the issuance of Indebtedness, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied.

 

(c)        If the Administrative Agent notifies the Borrower at any time that
the Total Revolving Outstandings at such time exceed, solely as a result of
fluctuations in currency, an amount equal to 105% of the Aggregate Revolving
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Revolving Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Total Revolving Outstandings as of such date of payment to an amount not to
exceed 100% of the Aggregate Revolving Commitments then in effect; provided,
however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Revolving Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.  Each such

 

55

--------------------------------------------------------------------------------


 

prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(d)          Except in connection with the prepayment in full of the Revolving
Loans and the simultaneous termination of the Revolving Commitments, no Bid Loan
may be prepaid without the prior consent of the applicable Bid Loan Lender.

 

(e)          If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within three Business Days after receipt of such notice,
the Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

 

2.06       Termination or Reduction of Aggregate Revolving Commitments.  The
Borrower may, upon written notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit,
the Bid Loan Sublimit, the Alternative Currency Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such Letter
of Credit Sublimit, Bid Loan Sublimit, Alternative Currency Sublimit or Swing
Line Sublimit, as applicable, shall be automatically reduced by the amount of
such excess.  The Administrative Agent will promptly notify the Revolving
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments and the contents thereof.  Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Revolving Lender according to its Applicable Percentage.  All fees accrued
pursuant to Section 2.09(a) until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. Any notice of termination or reduction pursuant to this
Section 2.06 may state that such notice is conditioned upon an event or other
transaction, such as the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of Indebtedness, in which case such notice of
termination or reduction pursuant to this Section 2.06 may be revoked by the
Borrower if such condition is not satisfied (subject to Section 3.05(b) for any
notice that is revoked).

 

2.07       Repayment of Loans.

 

(a)          The Borrower shall repay on the Revolving Commitment Termination
Date the aggregate principal amount of Revolving Loans outstanding on such date,
together with all interest and accrued fees related thereto.

 

(b)          The Borrower shall repay to the Swing Line Lender each Swing Line
Loan on the earlier to occur of (i) the date three Business Days after such
Swing Loan is made and (ii) the Revolving Commitment Termination Date.

 

(c)          The Borrower shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

 

56

--------------------------------------------------------------------------------


 

2.08       Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in
the case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate or the Fixed Eurocurrency Rate; and (iv) each Bid Loan shall bear interest
on the outstanding principal amount thereof for the Interest Period therefor at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
(or minus) the Eurocurrency Bid Margin, or at the Absolute Rate for such
Interest Period, as the case may be.

 

(b)          (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto (for interest accrued through the last
day of the prior month) and at such other times as may be specified herein. 
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

(d)          Interest on any Revolving Loan in an Alternative Currency advanced
by the Alternative Currency Fronting Lender shall be for the benefit of the
Alternative Currency Fronting Lender, and not any Alternative Currency
Participating Lender, until the applicable Alternative Currency Participating
Lender has funded its participation therein to the Alternative Currency Fronting
Lender.

 

2.09       Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

57

--------------------------------------------------------------------------------


 

(a)          Facility Fee.  The Borrower shall pay to the Administrative Agent,
for the account of each Revolving Lender (other than a Defaulting Lender,
subject to Section 2.17(a)(iii)) in accordance with its Applicable Percentage, a
facility fee, in Dollars, equal to the Applicable Rate times the actual daily
amount of the Aggregate Revolving Commitments (or, if the Aggregate Revolving
Commitments have terminated, on the Total Revolving Outstandings), regardless of
usage.  The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Revolving Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Section 4.02 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Commitment Termination Date (and, if applicable, thereafter
on demand).  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)          Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent, for their own respective accounts fees, in Dollars, in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

2.10       Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11       Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Note(s), which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

58

--------------------------------------------------------------------------------


 

(b)          In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.12       Payments Generally; Administrative Agent’s Clawback.

 

(a)          General.  All payments to be made by a Credit Party shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by a Credit Party hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 11:00 a.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, the Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, the Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein, including without limitation the Alternative Currency Fronting Lender’s
Alternative Currency Funding Applicable Percentage of any payment made with
respect to any Revolving Loan as to which any Alternative Currency Participating
Lender has not funded its Alternative Currency Risk Participation) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent (i) after 11:00 a.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)          (i)            Funding by Lenders: Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case

 

59

--------------------------------------------------------------------------------


 

of a payment to be made by such Lender, the Overnight Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to such
Committed Borrowing.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment and without relieving the Borrower’s obligation to make such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans (including Revolving Loans denominated in
Alternative Currencies in the event they are Alternative Currency Funding
Lenders), to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) and to fund Alternative Currency
Risk Participations (if they are Alternative Currency Participating Lenders) are
several and not joint.  The failure of any Lender to make any Committed Loan
(including Revolving Loans denominated in an Alternative Currency in the event
it is an Alternative Currency Funding Lender), to fund any such participation or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan (including Revolving Loans denominated in an
Alternative Currency in the event it is an Alternative Currency Funding Lender),
to purchase its participation or to make its payment under Section 10.04(c).

 

60

--------------------------------------------------------------------------------


 

(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13       Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

(a)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(b)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Credit Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

2.14       Extension of Revolving Commitment Termination Date.

 

(a)          Requests for Extension of Revolving Commitment Termination Date. 
The Borrower may, up to two times during the term of this Agreement, by notice
to the Administrative Agent (who shall promptly notify the Revolving Lenders)
not earlier than 90 days prior to, and not later than 30 days prior to, the
Revolving Commitment Termination Date then in effect hereunder (the “Existing
Revolving Commitment Termination Date”), cause each Revolving Lender to extend
such Revolving Lender’s Existing Revolving Commitment Termination Date for an
additional six (6) months from the Existing Revolving Commitment Termination
Date and each Revolving Lender shall extend such Revolving Lender’s Revolving
Commitment Termination Date for an additional six (6) months from the Existing
Revolving Commitment Termination Date in accordance with this
Section 2.14(a) subject to clause (b) below.

 

61

--------------------------------------------------------------------------------


 

(b)          Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Revolving Commitment Termination Date pursuant
to this Section shall not be effective with respect to the Revolving Lenders
unless:

 

(i)            no Default or Event of Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;

 

(ii)           the representations and warranties contained in this Agreement
are true and correct in all material respects, on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, only as of such specific date), and except that the
representations and warranties contained in subsections (a) and (d) of
Section 5.05 shall be deemed to refer to the most recent statements and
projections furnished pursuant to Sections 6.01(a) and 6.02(b), respectively;
and

 

(iii)          in the case of each extension of the Revolving Commitment
Termination Date, the Borrower pays the Administrative Agent (for distribution
to the Revolving Lenders), based on their Applicable Percentages, on or prior to
the Existing Revolving Termination Date, an extension fee in an amount equal to
the product of (i) 0.075%, multiplied by (ii) the Aggregate Revolving
Commitments in effect at the time of the extension.

 

(c)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.15       Increase in Commitments.

 

(a)          Aggregate Revolving Commitments.  The Borrower shall have the right
from time to time, after the Closing Date and prior to the Revolving Commitment
Termination Date, and subject to the terms and conditions set forth below, to
increase the amount of the Aggregate Revolving Commitments; provided that (i) no
Default or Event of Default shall exist at the time of the request of the
proposed increase in the Aggregate Revolving Commitments or after giving effect
thereto; (ii) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects, on and as of
the date of the increase in the Aggregate Revolving Commitments, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case, they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.15(a), the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
clause (a) of Section 6.01, (iii) such increase must be in a minimum amount of
$25,000,000 and in integral multiples of $1,000,000 above such amount, (iv) the
Aggregate Revolving Commitments shall not be increased by an amount after the
Closing Date, in the aggregate, that is greater than $500,000,000 less the
aggregate principal amount of any term tranches added after the Closing Date
pursuant to clause (b) below, (v) no individual Lender’s Revolving Commitment
may be increased without such Lender’s written consent (which may be given or
withheld at such Lender’s sole discretion), (vi) Schedule 2.01 shall be amended
to reflect the revised amount of the Aggregate Revolving Commitments and revised
Revolving Commitments of the Lenders and (vii) if any Revolving Loans are
outstanding at the time of an increase in the Aggregate Revolving Commitments,
the Borrower will prepay (provided that any such prepayment shall be subject to
Section 3.05) one or more existing Revolving Loans (or in the case of the
addition of any new Lender as set forth in the paragraph below, prepay and

 

62

--------------------------------------------------------------------------------


 

reborrow the outstanding Revolving Loans) in an amount necessary such that after
giving effect to the increase in the Aggregate Revolving Commitments, each
Lender will hold its Applicable Percentage (based on its Revolving Commitment of
the revised Aggregate Revolving Commitments) of outstanding Revolving Loans.

 

Any such increase in the Aggregate Revolving Commitments shall apply, at the
option of the Borrower, to (x) the Revolving Commitment of one or more existing
Lenders; provided that any Lender whose Revolving Commitment is being increased
must consent in writing thereto and/or (y) the creation of a new Revolving
Commitment to one or more institutions that is not an existing Lender; provided
that any such institution (A) must conform to the definition of Eligible
Assignee and (B) must become a Revolving Lender under this Agreement by
execution and delivery of a Lender Joinder Agreement or other documentation
reasonably acceptable to the Borrower and the Administrative Agent.

 

(b)          New Term Tranches.  The Borrower shall have the right from time to
time, after the Closing Date and prior to the Revolving Commitment Termination
Date, and subject to the conditions set forth below, to request a tranche or
tranches of term loans; provided that (i) no Default or Event of Default shall
exist at the time of such new term tranche or after giving effect thereto,
(ii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects, on and as of the
date of the funding of the new term tranche, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case, they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15(b), the representations
and warranties contained in subsection (a) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clause (a) of
Section 6.01, (iii) no Lender shall be required to participate in any such term
tranche without its written consent, (iv) the aggregate principal amount of such
term tranches after the Closing Date shall not exceed $500,000,000 less any
increases in the Aggregate Revolving Commitments after the Closing Date pursuant
to clause (a) above, (v) the Borrower and the Lenders providing such term
tranche shall enter into an amendment to this Agreement as is necessary to
evidence such term tranche and all issues related thereto, including but not
limited to, pricing and maturity of such term tranche, and all Lenders not
providing such term tranche hereby consent to such limited scope amendment
without future consent rights and (vi) Schedule 2.01 shall be amended to reflect
the addition of any term tranche and the commitments related thereto.

 

Any term tranche may be provided by one or more existing Lenders (at the sole
discretion of any such existing Lender) or by one or more institutions that is
not an existing Lender; provided that any such institution (A) must conform to
the definition of Eligible Assignee and (B) must become a Lender under this
Agreement by execution of a Lender Joinder Agreement or other documentation
reasonably acceptable to the Borrower and the Administrative Agent.

 

(c)          Conflicting Provisions.  This Section 2.15 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.

 

2.16       Cash Collateral.

 

(a)          Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing that is not repaid when due, (ii) as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide

 

63

--------------------------------------------------------------------------------


 

Cash Collateral pursuant to Section 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Borrower shall within one Business Day following any
request by the Administrative Agent or the L/C Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by each
Defaulting Lender).

 

(b)          Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in a blocked,
non-interest bearing deposit account at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)          Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.16 may be otherwise applied in accordance with Section 8.03) and
(y) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.17       Defaulting Lenders.

 

(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

64

--------------------------------------------------------------------------------


 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s unfunded Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.16; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)         Each Defaulting Lender shall only be entitled to receive any fee
payable under Section 2.09(a), for any period during which that Lender is a
Defaulting Lender, to the extent applicable to the sum of (1) the outstanding
principal amount of the Committed

 

65

--------------------------------------------------------------------------------


 

Loans funded by it and (2) its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.16 (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

 

(C)         With respect to any Letter of Credit Fee or any facility fee payable
under Section 2.09(a) not required to be paid to any Defaulting Lender pursuant
to (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)            Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in unfunded
L/C Obligations and in Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause any Non-Defaulting Lender’s
Applicable Percentage of the Total Outstandings to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)             Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lender’s Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

 

(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments

 

66

--------------------------------------------------------------------------------


 

made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold.

 

(i)            Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws.  If any applicable Laws
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Borrower, then the Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.

 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent, as applicable, shall withhold or make such
deductions as are determined by the Borrower or the Administrative Agent, as
applicable, to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, as applicable, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)          Indemnification for Taxes.

 

(i)            The Borrower shall and does hereby indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or

 

67

--------------------------------------------------------------------------------


 

liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, setting forth in reasonable detail
the basis for such amounts, shall be conclusive absent manifest error.  The
Borrower shall, and does hereby indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due the
Administrative Agent under this clause (ii).

 

(d)          Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Status of Lenders.  Any of the Administrative Agent, the L/C Issuer
or a Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law and reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, the
Administrative Agent, the L/C Issuer or any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law and reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not the Administrative Agent, the L/C Issuer or such Lender is
subject to backup withholding or information reporting requirements.

 

68

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing the Administrative Agent, the
L/C Issuer or any Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Person becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Person is legally entitled to do so),
whichever of the following is applicable:

 

(i)            duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(ii)           duly completed copies of IRS Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Credit Party within the meaning of Section 881 (c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of IRS Form W-8BEN,

 

(iv)         in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Documents, duly completed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-9
and/or other certification documents from each beneficial owner, as applicable,

 

(v)          in the case of the Administrative Agent, the Lender or the L/C
Issuer that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, duly completed copies of IRS W-9, establishing
a complete exemption from backup withholding taxes; and/or

 

(vi)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax (or
indicating whether such withholding tax is applicable) duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.

 

(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental

 

69

--------------------------------------------------------------------------------


 

Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person or to file for
or otherwise pursue on behalf of any Credit Party any refund of any Taxes.

 

3.02       Illegality.  If any Lender determines in good faith that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted. 
Any Lender that is or becomes an Alternative Currency Participating Lender with
respect to any Alternative Currency pursuant to this Section 3.02 or otherwise
as provided in this Agreement shall promptly notify the Administrative Agent and
the Borrower in the event that the impediment resulting in its being or becoming
an Alternative Currency Participating Lender is alleviated in a manner such that
it can become an Alternative Currency Funding Lender with respect to such
Alternative Currency.

 

3.03       Inability to Determine Rates.  If the Required Lenders determine in
good faith that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion thereto or continuation thereof that (a) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency), or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan,

 

70

--------------------------------------------------------------------------------


 

the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04       Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)          Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by
Section 3.04(e) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or the L/C Issuer; or

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes and the imposition
of, or any change in the rate of, any Excluded Tax); or

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)         impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein (other than with respect to Taxes, which shall be governed
solely by Section 3.01);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, which such Lender deems material in its reasonable discretion, of making
or maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)          Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or

 

71

--------------------------------------------------------------------------------


 

would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), by an amount deemed by such Lender to be material in its reasonable
discretion, then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth in reasonable detail the basis for and the calculation
of the amount or amounts necessary to compensate such Lender or the L/C Issuer
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the provisions of this
Section for any increased costs incurred or reductions suffered more than three
months prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)          Reserves on Eurocurrency Rate Loans.  The Borrower shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case, shall be due and payable on each date on which
interest is payable on such Loan; provided, the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice. Any Lender
which gives notice under this Section 3.04(e) shall promptly withdraw such
notice (by written notice of withdrawal given to the Administrative

 

72

--------------------------------------------------------------------------------


 

Agent and the Borrower) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.

 

Notwithstanding anything contained in this Section 3.04, the Borrower shall not
be obligated to pay any greater amounts than such Lender(s) or the L/C Issuer is
(are) generally charging other borrowers or account parties on loans or letters
of credit (as the case may be) similarly situated to the Borrower that are
parties to similar credit agreements.

 

3.05       Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Eurocurrency Rate Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert to any
Eurocurrency Rate Loan on the date or in the amount notified by the Borrower;

 

(c)          any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13; or

 

(e)          any change in the applicable Spot Rate between the date of funding
of an Alternative Currency Risk Participation pursuant to
Section 2.02(f)(iii) and the date of repayment by the Borrower pursuant to
Section 2.02(f)(vi);

 

including any loss or expense (including, without limitation, any foreign
exchange losses) arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract (but excluding any loss of anticipated profits).  The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank eurodollar market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative
Agent),  setting forth in reasonable detail the basis and calculation for such
amounts, shall be conclusive absent manifest error.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any

 

73

--------------------------------------------------------------------------------


 

Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if material amounts are paid to such Lender under Section 3.05,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.

 

3.07       Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Revolving Commitments and repayment
of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT
AND FURTHER CREDIT EXTENSIONS

 

4.01       Conditions of Effectiveness of this Agreement.  The effectiveness of
this Agreement and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or other electronic imaging transmission (e.g.,
“pdf” via email) (followed promptly by originals to the extent requested by the
Administrative Agent) and unless otherwise specified, each properly executed by
a Responsible Officer of the signing Credit Party (to the extent applicable),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders.

 

(i)            executed counterparts of this Agreement;

 

(ii)           a Revolving Note executed by the Borrower in favor of each
Revolving Lender requesting a Revolving Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized as of the date
hereof to act as a Responsible Officer in connection with this Agreement and the
other Loan Documents to which such Credit Party is a party;

 

(iv)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed (including, without limitation, articles or certificates of incorporation
or other charter

 

74

--------------------------------------------------------------------------------


 

documents and bylaws or other governance documents of each Credit Party), and
that each Credit Party is validly existing and in good standing in its
jurisdiction of organization and the tax identification number for each Credit
Party;

 

(v)          favorable opinions of counsel to the Credit Parties, addressed to
the Administrative Agent and each Lender, as to the matters concerning the
Credit Parties and the Loan Documents as the Required Lenders may reasonably
request;

 

(vi)         a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Credit Party and
the validity against each Credit Party of the Loan Documents to which it is a
party (other than such consents and approvals delivered pursuant to
Section 4.01(a)(iii)), and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required (other than such consents and approvals delivered
pursuant to Section 4.01(a)(iii));

 

(vii)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) the Debt Rating as of the Closing Date;

 

(viii)       a letter from the agent under the Existing Credit Agreement
evidencing that all amounts outstanding under the Existing Credit Agreement have
been, or concurrently with the Closing Date, are being repaid in full and that
the Existing Credit Agreement is terminated (except as to any provision thereof
that, pursuant to the terms of the Existing Credit Agreement, survives such
termination); and

 

(ix)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)          Any fees required to be paid by the Borrower to the Administrative
Agent, the Arrangers or the Lenders on or before the Closing Date in connection
with this Agreement shall have been, or concurrently with the Closing Date are
being, paid.

 

(c)          Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

75

--------------------------------------------------------------------------------


 

4.02       Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)          The representations and warranties of each Credit Party contained
in Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01.

 

(b)          No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)          The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)          In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01       Existence, Qualification and Power; Compliance with Laws.  Each
Credit Party, and each of its Subsidiaries, (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization except to the extent permitted by Sections 7.03 or
10.20, (b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (a) (solely as to Subsidiaries that are

 

76

--------------------------------------------------------------------------------


 

not Credit Parties), (b)(i), (c) or (d), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02       Authorization; No Contravention.  The execution, delivery and
performance by each Credit Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case referred to in clause (b) or (c),
as contemplated hereunder or to the extent such conflict, breach, contravention
or violation, or creation of any such Lien or required payment could not
reasonably be expected to have a Material Adverse Effect.

 

5.03       Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document other
than those that have already been duly made or obtained and remain in full force
and effect or those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect.

 

5.04       Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Credit Party party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Credit Party party thereto, enforceable against each such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

5.05       Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)          The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 6.01(b) for the most recent fiscal
quarter end, and the related consolidated statements of income or operations and
cash flows for the fiscal quarter ended on that date fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, subject to the
absence of footnotes and to normal year end audit adjustments.

 

(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

77

--------------------------------------------------------------------------------


 

(d)          The consolidated financial projections of the Borrower previously
delivered to the Administrative Agent for the 2012, 2013 and 2014 fiscal years
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts (it being understood that such financial projections
are subject to uncertainties and contingencies, which may be beyond the control
of the Borrower and its Subsidiaries and that no assurance is given by the
Borrower that such projections will be realized).

 

5.06       Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Credit Parties, threatened, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Credit Party or any of their Subsidiaries or against any of their properties
or revenues that (a) affect or pertain to this Agreement or any other Loan
Document or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

5.07       No Default.  Neither any Credit Party nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08       Ownership of Property; Liens.  Each of the Credit Parties and their
Subsidiaries has good record and marketable title in fee simple (subject to the
rights of other parties as owners of condominium units) to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Credit Parties and their Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.

 

5.09       Environmental Compliance.  The Credit Parties and their Subsidiaries
are not in violation of any Environmental Laws and not subject to liabilities or
claims thereunder that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.10       Insurance.  The properties of each Credit Party and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Credit Parties, in such amounts and with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Credit Party
or the applicable Subsidiary operates.

 

5.11       Taxes.  The Credit Parties and their Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP (to the extent
required by GAAP) or (b) where failure to comply with the foregoing could not
reasonably be expected to have a Material Adverse Effect.  There is no proposed
tax assessment against a Credit Party or any of their Subsidiaries that would,
if made, have a Material Adverse Effect.

 

5.12       ERISA Compliance.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter

 

78

--------------------------------------------------------------------------------


 

from the Internal Revenue Service to the effect that the form of such Pension
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service.  To the best
knowledge of the Credit Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

 

(b)          There are no pending or, to the best knowledge of the Credit
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred, and neither any Credit Party nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Credit Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher except where the
failure to attain such funding target attainment percentage could not reasonably
be expected to give rise to a Material Adverse Effect, and neither any Credit
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date except where
such drop in funding target attainment percentage could not reasonably be
expected to give rise to a Material Adverse Effect; and (iv) neither any Credit
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA.

 

5.13       Margin Regulations; Investment Company Act; REIT Status.

 

(a)          Neither the making of any Loan or the issuance of any Letter of
Credit hereunder nor the use of proceeds thereof will violate the provisions of
Regulation T, U or X of the FRB.

 

(b)          None of the Credit Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

(c)          The Borrower currently has REIT Status.

 

5.14       Disclosure.  Each Credit Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, taken as a
whole and as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Credit Parties represent only
that such information was prepared in good faith based upon assumptions believed
by the Credit Parties to be reasonable at the time made (it being understood

 

79

--------------------------------------------------------------------------------


 

that such financial projections are subject to uncertainties and contingencies,
which may be beyond the control of the Borrower and its Subsidiaries and that no
assurance is given by the Borrower that such projections will be realized).

 

5.15       Compliance with Laws.  Each Credit Party, and each of its
Subsidiaries, are in compliance in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16       Intellectual Property; Licenses, Etc.  Each Credit Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person except to the extent that
failure to so own or possess such IP Rights or any such conflict, could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.17       [Reserved].

 

5.18       Property.  All of the Credit Parties’ and their respective
Subsidiaries’ Properties are in good repair and condition, subject to ordinary
wear and tear, other than with respect to deferred maintenance existing as of
the date of acquisition of such Property and except for such defects relating to
properties which would not have a Material Adverse Effect

 

5.19       [Reserved].

 

5.20       Solvency.  As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder and Letters of Credit
issued or to be issued hereunder (including but not limited to, the date any
such Loan is made or Letter of Credit is issued), the Borrower and its
Subsidiaries (on a consolidated basis) are Solvent.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
a replacement letter of credit or cash collateral reasonably satisfactory to the
L/C Issuer has been provided to the L/C Issuer), the Credit Parties shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

 

6.01       Financial Statements.  Deliver to the Administrative Agent (and the
Administrative Agent shall deliver to each Lender):

 

(a)          As soon as practicable, and in any event within 90 days after the
end of each fiscal year, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of

 

80

--------------------------------------------------------------------------------


 

such fiscal year and the consolidated statements of operations, stockholders’
equity and cash flows, in each case of the Borrower and its Subsidiaries for
such fiscal year, all in reasonable detail.  Such financial statements shall be
prepared in accordance with GAAP, consistently applied, audited and shall be
accompanied by a report of Ernst & Young LLP or other independent public
accountants of recognized standing, which report and opinion shall be prepared
in accordance with generally accepted auditing standards as at such date, and
shall not be subject to any “going concern” or like qualifications or exception
or any qualification or exception as to the scope of the audit; and

 

(b)          As soon as practicable, and in any event within 60 days after the
end of each fiscal quarter (other than the fourth fiscal quarter in any fiscal
year), the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter and the consolidated statements of operations and
cash flows for such fiscal quarter, and the portion of the fiscal year ended
with such fiscal quarter, all in reasonable detail.  Such financial statements
shall be certified by a Responsible Officer of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP (other than
footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year-end accruals and audit adjustments.

 

6.02       Certificates; Other Information.  Deliver to the Administrative Agent
(and the Administrative Agent shall deliver to each Lender), in form and detail
reasonably satisfactory to the Administrative Agent:

 

(a)          Concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer;

 

(b)          No later than 90 days after the commencement of each fiscal year,
an annual forecast for the then-current fiscal year in reasonable detail;

 

(c)          Promptly after request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any of its Subsidiaries, or any audit of
any of them;

 

(d)          Promptly after the same are available, and in any event within
five (5) Business Days after filing with the SEC, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all publicly available annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to the Administrative Agent pursuant to Section 6.01 or
other provisions of this Section 6.02;

 

(e)          Promptly upon a Responsible Officer becoming aware of the
occurrence of any (i) Reportable Event or (ii) non-exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Pension Plan or any trust created thereunder that could
reasonably be expected to give rise to a material liability, written notice
thereof and specifying what action the Borrower is taking or proposes to take
with respect thereto, and, when known, any action taken by the IRS with respect
thereto;

 

81

--------------------------------------------------------------------------------


 

(f)         Promptly upon a Responsible Officer becoming aware of the existence
of any condition or event which constitutes a Default or Event of Default,
written notice thereof and specifying what action the Borrower is taking or
proposes to take with respect thereto;

 

(g)        Promptly upon a Responsible Officer becoming aware that any Person
has commenced a legal proceeding with respect to a claim against the Credit
Parties or their respective Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, written notice describing the pertinent facts
relating thereto and what action Borrower or its Subsidiaries are taking or
propose to take with respect thereto;

 

(h)        Promptly upon a Responsible Officer becoming aware of a change in the
Debt Rating or any announcement that any such rating is “under review” or that
such rating has been placed on a watch list or that any similar action has been
taken by a Rating Agency, written notice of such change, announcement or action;

 

(i)         Promptly upon a Responsible Officer becoming aware, notice of any
material change in accounting policies by the Borrower or any other Credit
Party; and

 

(j)         Such other data and information with respect to the Borrower or any
Subsidiary as from time to time may be reasonably requested by the
Administrative Agent.

 

Documents required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Credit Parties post such documents, or
provide a link thereto on the Credit Parties’ website on the Internet at the
website address listed on Schedule 10.02 or (ii) on which such documents are
posted on the Credit Parties’ behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), including the SEC’s EDGAR website; provided that the Credit Parties
shall deliver paper copies of such documents to the Administrative Agent for any
Lender that requests in writing to the Borrower and the Administrative Agent
that the Credit Parties deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Credit Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Credit Parties or
their securities) (each, a “Public Lender”).  The Credit Parties hereby agree
that (w) all Borrower Materials (other than SEC Reports) that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (x) by marking Borrower Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
either publicly available information or not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all SEC Reports and all Borrower Materials marked “PUBLIC”
are permitted to

 

82

--------------------------------------------------------------------------------


 

be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials (other than SEC Reports) that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” The Credit Parties shall be in compliance with all
requirements to deliver information under this Agreement if they have made such
information available to the Administrative Agent and, to the extent required,
Lenders other than Public Lenders, and the failure of Public Lenders to receive
information made available to other Lenders shall not result in any breach of
this Agreement.

 

6.03       Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless (a) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Credit
Parties or such Subsidiary prior to the imposition of such Lien or (b) the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.04       Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect the legal existence and good standing of the Credit
Parties under the Laws of the jurisdiction of their organization except in a
transaction permitted by Sections 7.03 or 10.20; (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation or non-renewal of which
could reasonably be expected to have a Material Adverse Effect.

 

6.05       Maintenance of Properties.  (a) Maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and subject to
exceptions for extraordinary or reasonably unforeseeable events in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) make all necessary repairs thereto and renewals and
replacements thereof in a reasonably timely manner except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.06       Maintenance of Insurance.  Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is customarily
carried by companies engaged in similar businesses and owning similar assets in
the general areas in which the Credit Parties or such Subsidiaries, as
applicable, operate.

 

6.07       Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.08       Books and Records.  (a) Maintain proper books of record and account,
in which entries true and correct in all material respects are made in
conformity with GAAP consistently applied; and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Credit Parties
and their Subsidiaries, as the case may be.

 

83

--------------------------------------------------------------------------------


 

6.09       Inspection Rights.  Permit the Lenders, through the Administrative
Agent or any representative designated by the Administrative Agent, at the
Credit Parties’ expense, to visit and inspect any of the properties of the
Credit Parties or any of their respective Subsidiaries (subject to the rights of
any tenants), to examine the books of account of the Credit Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Credit Parties and their
respective Subsidiaries with, and to be advised as to the same by, their
Responsible Officers, all at such reasonable times (typically during normal
business hours) and intervals as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request upon not less than
four (4) Business Days’ notice; provided, however, that inspections made at the
Credit Parties’ expense shall be limited to once per year, unless an Event of
Default shall have occurred and be continuing.  The Lenders shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the Credit Parties’ or such Subsidiaries’
normal business operations.  Notwithstanding anything to the contrary in this
Section 6.09, no Credit Party nor any of their Subsidiaries will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any document, information or other matter that (i) in respect of
which disclosure to the Administrative Agent (or its designated representative)
or any Lender is then prohibited by law or any agreement binding on any Credit
Party or any of its Subsidiaries or (ii) is subject to attorney-client or
similar privilege or constitutes attorney work product.

 

6.10       Use of Proceeds.  Use the proceeds of any Credit Extensions for
(a) the repayment of obligations under the Existing Credit Agreement and all
expenses related thereto and (b) general corporate purposes (including permitted
Investments and Acquisitions).

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit (unless a replacement letter of
credit or cash collateral reasonably satisfactory to the L/C Issuer has been
provided to the L/C Issuer) shall remain outstanding, each Credit Party shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01       Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)          inchoate Liens incident to construction on or maintenance of
Property; or Liens incident to construction on or maintenance of Property now or
hereafter filed of record for which adequate reserves have been set aside, to
the extent required by GAAP (or deposits made pursuant to applicable Law), and
which are not overdue for a period of more than 30 days or which are being
contested in good faith by appropriate proceedings and have not proceeded to
judgment, provided that, by reason of nonpayment of the obligations secured by
such Liens, no such Property is subject to a material impending risk of loss or
forfeiture;

 

(b)          Liens for taxes and assessments on Property which are not yet past
due; or Liens for taxes and assessments on Property for which adequate reserves
have been set aside, to the extent required by GAAP, and are being contested in
good faith by appropriate proceedings and have not proceeded to judgment,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Property is subject to a material impending risk of loss or forfeiture;

 

84

--------------------------------------------------------------------------------


 

(c)        defects and irregularities in title to any Property which would not
reasonably be expected to result in a Material Adverse Effect;

 

(d)        easements, exceptions, reservations, or other agreements for the
purpose of pipelines, conduits, cables, wire communication lines, power lines
and substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property in the ordinary
course;

 

(e)        easements, exceptions, reservations, or other agreements for the
purpose of facilitating the joint or common use of Property in or adjacent to a
shopping center, business or office park or similar project affecting Property
in the ordinary conduct of the business of the applicable Person;

 

(f)        rights reserved to or vested in any Governmental Authority to control
or regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;

 

(g)        rights reserved to or vested in any Governmental Authority to control
or regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

 

(h)        present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Property in the
ordinary conduct of the business of the applicable Person;

 

(i)        statutory Liens, other than those described in clauses (a) or
(b) above, arising in the ordinary course of business (but not in connection
with the incurrence of any Indebtedness) with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto, to the
extent required by GAAP, and, by reason of nonpayment, no Property is subject to
a material impending risk of loss or forfeiture;

 

(j)        covenants, conditions, and restrictions affecting the use of Property
which may not give rise to any Lien against such Property in the ordinary
conduct of the business of the applicable Person;

 

(k)        rights of tenants as tenants only under leases and rental agreements
covering Property entered into in the ordinary course of business of the Person
owning such Property;

 

(l)        Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

 

(m)       Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business;

 

(n)        deposits to secure the performance of bids, contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

85

--------------------------------------------------------------------------------


 

(o)          Liens consisting of any right of offset, or statutory bankers’
lien, on bank deposit accounts maintained in the ordinary course of business so
long as such bank deposit accounts are not established or maintained for the
purpose of providing such right of offset or bankers’ lien;

 

(p)          Liens consisting of deposits of Property to secure statutory
obligations of any Credit Party or any Subsidiary;

 

(q)          (i) Liens created by or resulting from any litigation or legal
proceeding in the ordinary course of business which is currently being contested
in good faith by appropriate proceedings; provided that, adequate reserves have
been set aside and no material Property is subject to a material impending risk
of loss or forfeiture and (ii) Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;

 

(r)           other nonconsensual Liens incurred in the ordinary course of
business but not in connection with the incurrence of any Indebtedness, which do
not individually involve amounts in excess of $10,000,000 or in the aggregate
involve amounts in excess of $20,000,000;

 

(s)           any Liens securing the Obligations; and

 

(t)           Liens securing Secured Debt (other than Obligor Subsidiary Debt)
not prohibited by this Agreement.

 

7.02       Investments.  Make any Investments, except:

 

(a)          Investments held by any Credit Party or any of its Subsidiaries in
the form of Cash, Cash Equivalents or short-term marketable securities;

 

(b)          advances to officers, directors and employees of any Credit Party
or any of its Subsidiaries for travel, entertainment, relocation and similar
ordinary business purposes;

 

(c)          Investments of a Credit Party in any Subsidiary or any other Credit
Party, Investments of any Subsidiary in a Credit Party or in another Subsidiary
and Investments in any Person that, as a result of or in connection with such
Investment, becomes or will become a Subsidiary of a Credit Party;

 

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors;

 

(e)          Investments in Real Property of the Credit Parties and their
Subsidiaries consisting of improved real estate property used principally for
office, laboratory, research, health sciences, technology, manufacturing or
warehouse purposes (and appurtenant amenities);

 

(f)           Investments in Real Property of the Credit Parties and their
Subsidiaries consisting of (i) Development Investments (the amount of such
Investment shall be an amount equal to the aggregate costs incurred in
connection therewith), (ii) undeveloped land without improvements, or (iii) any
other Real Property, other than an improved real estate property used
principally for office, manufacturing, warehouse, research, laboratory, health
sciences or technology purposes (and appurtenant amenities); provided, that, as
of the most recently ended

 

86

--------------------------------------------------------------------------------


 

fiscal quarter, the aggregate book value of such Investments may not exceed 35%
of the Adjusted Tangible Assets.  To determine such book value of Investments
described in this Section 7.02(f) which are not owned 100%, directly or
indirectly, by the Borrower or any of its Subsidiaries, the book value of such
Investment shall be adjusted by multiplying the same by the Borrower’s or such
Subsidiaries’ interest therein during the fiscal quarter of the Borrower ending
as of the date of determination of such book value;

 

(g)          other Investments, other than Investments in Real Property not
otherwise permitted by Section 7.02; provided that as of the most recently ended
fiscal quarter, the aggregate book value of such Investments pursuant to this
Section 7.02(g) shall not exceed 15% of the Adjusted Tangible Assets. To
determine such book value of Investments described in this Section 7.02(g) which
are not owned 100%, directly or indirectly, by the Borrower or any of its
Subsidiaries, the book value of such Investment shall be adjusted by multiplying
the same by the Borrower’s or such Subsidiaries’ interest therein during the
fiscal quarter of the Borrower ending as of the date of determination of such
book value; and

 

(h)          Guarantees by any Credit Party or any Subsidiary in respect of
Indebtedness not prohibited hereunder.

 

7.03       Fundamental Changes.  Merge, dissolve, liquidate or consolidate with
or into another Person, except that, so long as no Default or Event of Default
exists or would result therefrom and subject to the proviso below, (a) a Credit
Party may merge or consolidate with or into one or more other Credit Parties;
(b) any Subsidiary (other than the Operating Partnership) may merge or
consolidate with or into a Credit Party or another Subsidiary or may dissolve or
liquidate, or (c) any other merger, dissolution, liquidation or consolidation
that does not result in a Change of Control shall be permitted; provided that
(i) if the Borrower or Operating Partnership is a party to any merger or
consolidation permitted under this Section 7.03 it shall be the surviving entity
and (ii) in no event shall the Borrower and Operating Partnership be permitted
to merge or consolidate with each other.

 

7.04       Restricted Payments.  With respect to any Credit Party or any
Subsidiary thereof, make any Restricted Payment except (a) so long as no Event
of Default shall have occurred and be continuing under Section 8.01(a) or would
result therefrom, such Restricted Payment shall be permitted (i) in an amount
not to exceed (excluding Restricted Payments made pursuant to the last sentence
of this Section 7.04) the greater of (A) the amount which, when added to the
amount of all other Restricted Payments paid by the Borrower in the same fiscal
quarter and the preceding three fiscal quarters, would not exceed 95% of Funds
From Operations of the Borrower and its Subsidiaries for the four consecutive
fiscal quarters ending prior to the fiscal quarter in which such Restricted
Payment is paid and (B) the minimum amount of Restricted Payments required
(I) under the Code to maintain and preserve Borrower’s REIT Status or (II) to
avoid the payment of federal or state income or excise tax, (ii) so long as no
Event of Default shall have occurred and be continuing or would result
therefrom, to the extent it relates to the retirement of Preferred Equity in an
amount not to exceed any Exchange Proceeds so used notwithstanding the
limitations set forth in clause (i), and (iii) so long as no Event of Default
shall have occurred and be continuing or would result therefrom, with the
proceeds of sales of property notwithstanding the limitation set forth in
clause (i); provided however, that if an Event of Default under
Section 8.01(a) has occurred and is continuing, the Credit Parties and their
Subsidiaries may only make the Restricted Payments in the minimum amount
necessary to comply with Section 857(a) of the Code and maintain the Borrower’s
REIT Status.  Notwithstanding the foregoing, any Subsidiary of the Borrower may
(A) make Restricted Payments payable to the Borrower or any other Credit Party
(directly or indirectly through Subsidiaries) and (B) declare and make
Restricted Payments to its equity holders generally so long as the Borrower or
such Subsidiary that owns the equity interest or interests in the Subsidiary
making such Restricted Payments receives at least its proportionate share
thereof (based upon

 

87

--------------------------------------------------------------------------------


 

its relative equity interests in the Subsidiary making such Restricted Payment);
provided that in the case of clause (B) above, if an Event of Default under
Section 8.01(a) has occurred and is continuing, such Subsidiaries may only make
Restricted Payments in the minimum amount necessary to comply with
Section 857(a) of the Code and maintain the Borrower’s REIT Status.

 

7.05       Change in Nature of Business.  Make any material change in the
principal nature of the business of the Credit Parties and their Subsidiaries,
such business being the acquisition, ownership, management, development and
renovation of real property and buildings for use as office, office/laboratory,
research, health sciences, technology or manufacturing/warehouse properties and
related real property (and appurtenant amenities).

 

7.06       Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Credit Parties or their respective Subsidiaries other
than (a) salary, bonus, employee stock option, relocation assistance and other
compensation arrangements with directors or officers in the ordinary course of
business, (b) transactions that are fully disclosed to the board of directors of
the Borrower and expressly authorized by a resolution of the board of directors
of the Borrower which is approved by a majority of the directors not having an
interest in the transaction, (c) transactions permitted by this Agreement,
(d) transactions between or among Credit Parties and Subsidiaries and
(e) transactions on overall terms at least as favorable to Credit Parties or
their Subsidiaries as would be the case in an arm’s length transaction between
unrelated parties.

 

7.07       Burdensome Agreements.  Enter into any agreement, instrument or
transaction which prohibits any Credit Party’s ability to pledge to
Administrative Agent any Qualified Asset Pool Property.  The Credit Parties, and
their respective Subsidiaries, shall take such actions as are necessary to
preserve the right and ability of the Credit Parties, and their respective
Subsidiaries, to pledge to Administrative Agent for the benefit of Lenders the
Qualified Asset Pool Properties without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of the Credit Parties
or any of their respective Subsidiaries.

 

7.08       [Reserved]

 

7.09       Financial Covenants.

 

(a)          Permit the Fixed Charge Coverage Ratio, as of the last day of any
fiscal quarter, to be less than 1.50:1.00.

 

(b)          (i) Subject to clause (ii) below, permit the Secured Debt Ratio, as
of the last day of any fiscal quarter, to exceed 40.0%; or

 

(ii)          subsequent to the consummation of a Material Acquisition, permit
the Secured Debt Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
45.0%.

 

 

(c)          (i)            Subject to clause (ii) below, permit the Leverage
Ratio, as of the last day of any fiscal quarter, to exceed 60.0%; or

 

(ii)          subsequent to the consummation of a Material Acquisition, permit
the Leverage Ratio, as of the last day of the fiscal quarter in which such
Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
65.0%.

 

88

--------------------------------------------------------------------------------


 

(d)          Permit Minimum Book Value, as of the last day of any fiscal
quarter, to be less than the sum of (i) $2,000,000,000, plus (ii) 50% of the net
issuance proceeds of all Equity Offerings from and after January 28, 2011
(excluding the amount of Exchange Proceeds).

 

(e)          Permit the Unsecured Interest Coverage Ratio, as of the last day of
any fiscal quarter, to be less than 1.75 to 1.00.

 

(f)           (i)            Subject to clause (ii) below, permit the Unsecured
Leverage Ratio, as of the last day of any fiscal quarter, to exceed 60.0%; or

 

(ii)          subsequent to the consummation of a Material Acquisition, permit
the Unsecured Leverage Ratio, as of the last day of the fiscal quarter in which
such Material Acquisition occurs and as of the last day of each of the three
consecutive fiscal quarters following such Material Acquisition, to exceed
65.0%.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default.  Any of the following shall constitute an “Event
of Default”:

 

(a)          Non-Payment.  Any Credit Party fails to pay (i) when and as
required to be paid herein, and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation, or (ii) within five Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

 

(b)          Specific Covenants.  Any Credit Party fails to perform or observe
any term, covenant or agreement contained in Article VII; or

 

(c)          Other Defaults.  Any Credit Party or Subsidiary fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 Business Days following written
notice by Administrative Agent or, if such Default is not reasonably susceptible
of cure within such period, within such longer period as is reasonably necessary
to effect a cure so long as such Credit Party or such Subsidiary continues to
diligently pursue cure of such Default but not in any event in excess of 60
Business Days; or

 

(d)          Representations and Warranties.  Any representation or warranty by
a Credit Party or any of its Subsidiaries made in any Loan Document, or in any
certificate or other writing delivered by a Credit Party or any of its
Subsidiaries pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed in any respect that is materially adverse to the interests of
the Lenders; or

 

(e)          Cross-Default.  Any Credit Party or any of its Subsidiaries
(i) fails to pay the principal, or any principal installment, of any
Indebtedness (other than Non-Recourse Debt) of $50,000,000 or more required on
its part to be paid when due (or within any stated grace period), whether at the
stated maturity, upon acceleration, by reason of required prepayment or
otherwise or (ii) fails to perform or observe any other term, covenant or
agreement on its part to be

 

89

--------------------------------------------------------------------------------


 

performed or observed, or suffers any event of default to occur, in connection
with any Indebtedness (other than Non-Recourse Debt) of $50,000,000 or more, if
as a result of such failure or sufferance any holder or holders thereof (or an
agent or trustee on its or their behalf) has the right (after giving effect to
any notice or grace periods applicable thereto) to declare such Indebtedness due
before the date on which it otherwise would become due or the right (after
giving effect to any notice or grace periods applicable thereto) to require a
Credit Party or any such Subsidiary to redeem or purchase, or offer to redeem or
purchase, all or any portion of such Indebtedness (provided, that for the
purpose of this clause (e), the principal amount of Indebtedness consisting of a
Swap Contract shall be the amount which is then payable by the counterparty to
close out the Swap Contract); or

 

(f)           Insolvency Proceedings, Etc.  Any Credit Party or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)          Inability to Pay Debts; Attachment.  (i) Any Credit Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)          Judgments.  There is entered against any Credit Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $50,000,000 (to the extent not covered by independent third
party insurance as to which the insurer does not dispute coverage), and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) such judgment or order shall continue unsatisfied and in effect
for a period of 30 consecutive days without being vacated, discharged, satisfied
or stayed or bonded pending appeal; or

 

(i)            ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Credit Parties or their Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of 5% of the combined total assets of such Credit Parties or Subsidiaries
as of the most recent fiscal quarter, or (ii) the Credit Parties or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of 5% of the combined total assets of such Credit Parties or Subsidiaries
as of the most recent fiscal quarter; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or relating to the
satisfaction in full of all the Obligations (or cash collateralization in a
manner reasonably satisfactory to the L/C Issuer with respect to outstanding
Letters of Credit), ceases to be in full force and effect; or any Credit Party
contests in any manner

 

90

--------------------------------------------------------------------------------


 

the validity or enforceability of any provision of any Loan Document; or any
Credit Party denies that it has any liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document (except
as specifically contemplated hereunder or thereunder); or

 

(k)          Change of Control.  There occurs any Change of Control.

 

8.02       Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, (i) Required Revolving Lenders with respect to Sections
8.02(a) and (c) below and (ii) the Required Lenders with respect to Sections
8.02 (b) and (d) below take any or all of the following actions:

 

(a)          declare the commitment of each Revolving Lender to make Revolving
Loans, the Swing Line Lender to make Swing Line Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties;

 

(c)          require that the Credit Parties Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any one or more of the Credit Parties under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to or
for the account of such Credit Party shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03       Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the

 

91

--------------------------------------------------------------------------------


 

L/C Issuer) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Credit Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01       Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and, except as set forth
in Section 9.06, neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

 

9.02       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with a Credit Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.  The foregoing provisions
of this Section 9.02 shall likewise apply to the Person serving as an
Alternative Currency Fronting Lender.

 

9.03       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

92

--------------------------------------------------------------------------------


 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Credit Parties or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Revolving Lenders, as the case may be (or such other number, percentage or class
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

93

--------------------------------------------------------------------------------


 

9.05       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06       Successor Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  The Required Lenders may remove the Administrative Agent from its
capacity as Administrative Agent in the event of the Administrative Agent’s
willful misconduct or gross negligence.  Upon receipt of any such notice of
resignation or the removal of the Administrative Agent as Administrative Agent
hereunder, the Required Lenders shall have the right (with the consent of the
Borrower provided there does not exist an Event of Default at such time), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders (with the
consent of the Borrower provided there does not exist an Event of Default at
such time) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation or the Required
Lenders remove the Administrative Agent hereunder, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Alternative Currency Fronting Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, Swing Line Lender and Alternative Currency Fronting
Lender, (b) the retiring L/C Issuer, Swing Line Lender and Alternative Currency
Fronting Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, (c) the successor L/C
Issuer shall

 

94

--------------------------------------------------------------------------------


 

issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit and (d) the
successor Alternative Currency Fronting Lender shall make arrangements with the
resigning Alternative Currency Fronting Lender for the funding of all
outstanding Alternative Currency Risk Participations.

 

9.07       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender,
the Swing Line Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender, the Swing Line Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, the Co-Documentation Agents
or Arrangers listed on the cover page hereof or the Managing Agents or any
additional titled agents which may be added thereto from time to time shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

 

9.09       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, indemnification, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, indemnification, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

95

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10       Collateral and Borrower Matters.  The Lenders, the Swing Line Lender
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion and the Administrative Agent hereby agrees:

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (unless cash collateralized or supported by a letter of
credit of manner satisfactory to the L/C Issuer), (ii) that is sold or to be
sold as part of or in connection with any sale not prohibited hereunder or under
any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders; and

 

(b)          to release a Guarantor (other than the Operating Partnership) from
liability for the Obligations in accordance with Section 10.20.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.

 

9.11       No Obligations of Credit Parties.  Nothing contained in this
Article IX shall be deemed to impose upon the Credit Parties any obligation in
respect of the due and punctual performance by the Administrative Agent of its
obligations to the Lenders under any provision of this Agreement, and the Credit
Parties shall have no liability to the Administrative Agent or any of the
Lenders in respect of any failure by the Administrative Agent or any Lender to
perform any of its obligations to the Administrative Agent or the Lenders under
this Agreement.  Without limiting the generality of the foregoing, where any
provision of this Agreement relating to the payment of any amounts due and owing
under the Loan Documents provides that such payments shall be made by the Credit
Parties to the Administrative Agent for the account of the Lenders, the Credit
Parties ‘ obligations to the Lenders in respect of such payments shall be deemed
to be satisfied upon the making of such payments to the Administrative Agent in
the manner provided by this Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01    Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Credit Parties therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent with the written concurrence of
the Required Lenders) and the Credit Parties, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

 

(a)          waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

96

--------------------------------------------------------------------------------


 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (subject to Sections 2.14 and 2.15);

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal or payment of interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(subject to Section 2.14);

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or Letter of
Credit Fees (subject to clause (i) of the second proviso to this Section 10.01)
at the Default Rate;

 

(e)          change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender (subject to Section 2.17);

 

(f)           change any provision of this Section or any percentage specified
in the definition of “Required Lenders” or “Required Revolving Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (subject to Section 2.17); or

 

(g)          release (i) the Borrower or (ii) the Operating Partnership, as a
Credit Party hereunder, without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) a Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto; and (v) so long as the Revolving
Commitments remain outstanding, no amendment, waiver or consent which has the
effect of enabling the Borrower to satisfy any condition to a Committed
Borrowing contained in Section 4.02 hereof, which, but for such amendment,
waiver or consent would not be satisfied, shall be effective to require the
Revolving Lenders to make any additional Revolving Loan unless and until the
Required Revolving Lenders shall consent thereto.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender (subject to Section 2.14 and 2.15) and (y) any waiver,
amendment or modification requiring the

 

97

--------------------------------------------------------------------------------


 

consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

10.02    Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Credit Party, the Administrative Agent, the L/C Issuer,
the Swing Line Lender or and the Alternative Currency Fronting Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been received upon the sender’s receipt of
an acknowledgement from the intended recipient (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

 

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or a Credit Party
may, in its discretion, agree to accept notices and other communications to such
Person(s) hereunder by electronic communications pursuant to procedures approved
by such Person(s), provided that approval of such procedures may be limited to
particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

98

--------------------------------------------------------------------------------


 

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Credit
Parties, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Credit Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)          Change of Address, Etc.  Each of the Credit Parties, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Credit Parties even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof as understood by the recipient, varied from any
confirmation thereof.  The Credit Parties shall indemnify the Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Credit Parties
except to the extent resulting from the gross negligence or willful misconduct
of Administrative Agent, the L/C Issuer, any Lender or any Related Party.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03    No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges

 

99

--------------------------------------------------------------------------------


 

herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

10.04    Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent (limited to one counsel, and, if applicable, one
local counsel in each material jurisdiction)), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender, the Alternative Currency Fronting Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)          Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Credit
Parties or any of their Subsidiaries, or any Environmental Liability related in
any way to the Credit Parties or any of their Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party has obtained a final and

 

100

--------------------------------------------------------------------------------


 

nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c)        Reimbursement by Lenders.  To the extent that the Credit Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
and without limiting the obligation of the Credit Parties to do so, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee and any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  Except as
otherwise expressly set forth herein with respect to the waiver by the
Indemnitees of claims for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages), such waiver by the Indemnitees shall
not affect the indemnification obligations of the Credit Parties under this
Section 10.04.  No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent resulting from the gross negligence or willful
misconduct of any Indemnitee.

 

(e)        Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor (accompanied by reasonable
back-up documentation).

 

(f)        Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Swing Line Lender, the Alternative
Currency Fronting Lender and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05   Payments Set Aside.  To the extent that any payment by or on behalf of
the Credit Parties is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force

 

101

--------------------------------------------------------------------------------


 

and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender and the L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06   Successors and Assigns.

 

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Credit Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment, or grant of a security interest, subject to the
restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement

 

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations, in Swing Line Loans and in Alternative Currency Risk
Participations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee

 

102

--------------------------------------------------------------------------------


 

Group and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met;

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)       the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);

 

(D)       the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Line Loans (whether or not then outstanding); and

 

(E)       the consent of an Alternative Currency Fronting Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Loans made in an Alternative Currency (whether or not then
outstanding).

 

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to a Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries
or (B) in the case of any assignment of Commitments or Loans by any Revolving
Lender, to any

 

103

--------------------------------------------------------------------------------


 

Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note, as applicable, to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of, and interest owing on, the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection

 

104

--------------------------------------------------------------------------------


 

by each of the Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)        Participations.  Any Lender may at any time, without the consent of,
but with, subject to the proviso to the fourth sentence of the immediately
succeeding paragraph, prior written notice to, the Borrower and the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or a Credit Party or any of the Credit Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations, Swing Line Loans and/or Alternative Currency
Risk Participations) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Credit Parties, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Credit Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e)).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

105

--------------------------------------------------------------------------------


 

(f)        Certain Pledges.  Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment, or grant of a security interest, shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee or
grantee for such Lender as a party hereto.

 

(g)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

(h)        Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Revolving Lender (a “Granting Lender”) may grant
to a special purpose funding vehicle identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower (an
“SPC”) the option to provide all or any part of any Committed Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Committed Loan, and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Credit Parties under this Agreement (including its
obligations under Section 3.01 or 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  The making of a
Committed Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Committed Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

 

(i)         Resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Commitment and Loans pursuant to subsection

 

106

--------------------------------------------------------------------------------


 

(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender and/or (iii) upon 30 days’ notice to the Borrower,
resign as Alternative Currency Fronting Lender.  In the event of any such
resignation as L/C Issuer, Swing Line Lender or Alternative Currency Fronting
Lender, the Borrower shall be entitled to appoint from among the Lenders (with
the applicable Lender’s consent) a successor L/C Issuer, Swing Line Lender or
Alternative Currency Fronting Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer, Swing Line Lender or Alternative
Currency Fronting Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  If the Alternative Currency Fronting Lender
resigns as Alternative Currency Fronting Lender, it shall retain all the rights
and obligations of the Alternative Currency Fronting Lender hereunder with
respect to all Alternative Currency Risk Participations outstanding as of the
effective date of its resignation as the Alternative Currency Fronting Lender
and all obligations of the Borrower or any other Lender with respect thereto
(including the right to require Alternative Currency Participating Lenders to
fund any Alternative Currency Risk Participations therein in the manner provided
in Section 2.02(f)).  Upon the appointment of a successor L/C Issuer and/or
Swing Line Lender and/or Alternative Currency Fronting Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, Swing Line Lender or
Alternative Currency Fronting Lender, as the case may be, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

10.07   Treatment of Certain Information; Confidentiality.

 

(a)        Confidentiality.  Each Lender and the Administrative Agent (each, a
“Lender Party”) hereby agrees for itself for Swing Line Lender and for L/C
Issuer only that, except as specifically set forth herein, (i) such Lender Party
shall not participate in or generate any press release or other release of
information to the general public relating to the closing of the Loan without
the prior written consent of the Borrower, (ii) such Lender Party shall hold the
Confidential Information in accordance with such Lender Party’s customary
procedures to prevent the misuse or disclosure of confidential information of
this nature and in accordance with safe and sound banking practices, (iii) such
Lender Party shall use the Confidential Information solely for the purposes of
underwriting the Loan or acquiring an interest therein, carrying out such Lender
Party’s rights or obligations under this Agreement, in connection with the
syndication of the Loan, the enforcement of the Loan Documents, or other
internal examination, supervision or oversight of the transactions contemplated
hereby as reasonably determined by such Lender Party, or as otherwise permitted
by the terms of this Section 10.07 (collectively, “Permitted Purposes”), and
(iv) not disclose the Confidential Information to any party, except as expressly
authorized in this Agreement or with prior written consent of the Borrower. 
Each Lender Party shall promptly notify the Borrower in the event that it
becomes aware of any loss or unauthorized disclosure of any Confidential
Information.

 

107

--------------------------------------------------------------------------------


 

Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party,
(iii) was in or comes into a Lender Party’s possession from a source not known
to such Lender Party (after reasonable inquiry) to be in breach of an obligation
of confidentiality owed to the Borrower in making such disclosure to such Lender
Party, (iv) was in or comes into Lender Party’s possession free of any
obligation of confidence owed to the Borrower at the time it was disclosed to
them, or (v) was developed by the employees or agents of the Lender Party
without the use of the Confidential Information.

 

(b)        Disclosures.  Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to the Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) with prior written notice to the Chief Executive Officer of the Borrower,
to its consultants, agents and advisors retained in good faith by such Lender
Party with a need to know such information in connection with a Permitted
Purpose, (v) as required by Law or legal process (subject to the terms below),
or in connection with any legal proceeding in connection with the Loan
Documents, or to the extent necessary or desirable to establish, enforce or
assert any claims or defenses in connection with any legal proceeding by or
against such Lender Party, (vi) to another potential Lender or participant in
connection with a disposition or proposed disposition to that Person of all or
part of that Lender Party’s interests hereunder or a participation interest in
its Notes, and (vii) to its directors, officers, employees and affiliates that
control, are controlled by, or are under common control with such Lender Party
or its parent or otherwise within the corporate umbrella of such Lender Party
who need to know the confidential information for purposes of underwriting the
Loan or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv) and (vi) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained herein. 
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any court, governmental, regulatory or self-regulatory body or
other legal process to make any disclosure of or about any of the Confidential
Information.  In such event (except with respect to banking regulators or
auditors), such Lender Party shall, if permitted by law, promptly notify the
Borrower in writing so that the Borrower may seek an appropriate protective
order or waive compliance with the provisions of this Agreement (provided that
if a protective order or the receipt of a waiver hereunder has not been
obtained, or if prior notice is not possible, and a Lender Party is, in the
opinion of its counsel, compelled to disclose Confidential Information, such
Lender Party may disclose that portion of the Confidential Information which its
counsel advises it that such Lender Party is compelled to disclose, and provided
further that in any event, such Lender Party will not oppose action by the
Borrower to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information.) 
Each Lender Party shall be liable (but only to the extent it is finally
determined to have breached the provisions of this Section 10.07(b)) for any
actions by such Lender Party (but not any other Person) which are not in
accordance with the provisions of this Section 10.07(b).

 

108

--------------------------------------------------------------------------------


 

(c)        No Rights in Confidential Information.  The Administrative Agent and
each Lender recognizes and agrees that nothing contained in this Section 10.07
shall be construed as granting any property rights, by license or otherwise, to
any Confidential Information (other than the Agreement or any amendments thereto
or any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements).  No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.

 

(d)        Survival.  All Confidential Information provided by or on behalf of
the Borrower during the term of this Agreement or any predecessor agreements
shall remain confidential indefinitely and shall continue to receive that level
of confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein.  For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to the Borrower or its Subsidiaries and if such Lender Party obtains knowledge
that such third party is violating a confidentiality agreement with the
Borrower, such Lender Party shall treat the Confidential Information received
from such third party as strictly confidential in accordance with the provisions
of this Section 10.07.  For purposes of this Section 10.07(d), the Termination
Date shall mean the earlier of the termination of this Agreement or, with
respect to a specific Lender Party, the date such Person no longer holds an
interest in any Loan.

 

(e)        Injunctive Relief.  Each Lender Party hereby agrees that breach of
this Section 10.07 will cause the Borrower irreparable damage for which recovery
of damages would be inadequate, and that the Borrower shall therefore be
entitled to obtain timely injunctive relief under this Agreement, as well as
such further relief as may be granted by a court of competent jurisdiction.

 

(f)        No Fiduciary Duty.  Nothing in this Section shall be construed to
create or give rise to any fiduciary duty on the part of the Administrative
Agent or the Lenders to a Credit Party.

 

(g)        Separate Action.  Each Credit Party covenants and agrees not to, and
hereby expressly waives any right to, raise as a defense, affirmative defense,
set off, recoupment or otherwise against any Lender Party any claim arising from
or relating to an alleged breach of this Section 10.07 in any action, claim or
proceeding relating to a breach of the Loan Documents by the Credit Parties or
other action to enforce or recover the Obligations, and covenant and agree that
any claim against a Lender Party arising from or relating to an alleged breach
of this Section 10.07 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.

 

10.08   Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of a Credit Party against any and all of the obligations of the Credit Parties
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the

 

109

--------------------------------------------------------------------------------


 

L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Credit Parties may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Credit Parties and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Credit Parties.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy  or other
electronic imaging transmission (e.g. pdf by email) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

10.11   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

110

--------------------------------------------------------------------------------


 

10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13            Replacement of Lenders.  If (a) any Lender requests
compensation under Section 3.04, (b) any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is a Defaulting Lender,
(d) any Lender refuses to consent to an amendment, modification or waiver of
this Agreement that, pursuant to Section 10.01, (i) requires the consent of 100%
of the Lenders and the consent of the Required Lenders has been obtained or
(ii) requires the consent of each Lender directly affected thereby, or (e) any
other circumstance exists hereunder that gives the Credit Parties the right to
replace a Lender as a party hereto, then the Credit Parties may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06 except as provided in this Section 10.13), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(A)                           the Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 10.06(b);

 

(B)                            such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, funded Alternative
Currency Risk Participations and L/C Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Sections 3.04, 3.05 and 10.04) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(C)                            in the case of any such assignment resulting from
a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(D)                           such assignment does not conflict with applicable
Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Credit Parties to require such assignment and
delegation cease to apply.

 

10.14            Governing Law; Jurisdiction; Etc.

 

(a)                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

111

--------------------------------------------------------------------------------


 

(b)                               SUBMISSION TO JURISDICTION.  EACH OF THE
CREDIT PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                               WAIVER OF VENUE.  EACH OF THE CREDIT PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                               SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

112

--------------------------------------------------------------------------------


 

10.16            USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.  The Borrower shall, following a request by the Administrative
Agent or any Lender, promptly provide all documentation and other information
that the Administrative Agent or such Lender reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.”

 

10.17            [Reserved].

 

10.18            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.19            [Reserved].

 

10.20            Release of a Guarantor.

 

(a)                               Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may (i) sell, assign, transfer or
dispose of its interest in a Guarantor (other than the Operating Partnership)
that is a Subsidiary of the Borrower or (ii) request that any Guarantor (other
than the Operating Partnership) be released from its obligations under the Loan
Documents; provided, that, on or before (A) the closing of such sale,
assignment, transfer or disposition or (B) the effectiveness of such requested
release, the Borrower shall have delivered to the Administrative Agent a
certification, together with such other evidence as the Administrative Agent may
require, that the Credit Parties will be in compliance with all terms of this
Agreement after giving effect to such sale, assignment, transfer, disposition or
release.  The Administrative Agent shall promptly notify the Lenders of any such
sale, assignment, transfer, disposition or release permitted hereunder.

 

(b)                               Upon a sale, assignment, transfer, disposition
or request for release in accordance with clause (a) above, the Administrative
Agent shall, at the expense of the Borrower, take such action as is reasonably
appropriate to effect such release.

 

10.21            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Credit Parties
acknowledge and agree, and acknowledge their Subsidiaries’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Credit Parties and their
respective Subsidiaries, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Credit Parties are capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, each Arranger and each Lender, is and has been
acting solely as a principal and is not the financial

 

113

--------------------------------------------------------------------------------


 

advisor, agent or fiduciary, for the Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, the Arrangers or any Lender has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Credit
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, the Arrangers or any Lender has advised or is
currently advising the Credit Parties or any of their respective Affiliates on
other matters) and none of the Administrative Agent, the Arrangers or any Lender
has any obligation to the Credit Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their respective
Affiliates, and none of the Administrative Agent, the Arrangers or any Lender
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty arising out of the transactions
contemplated hereby.

 

10.22            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Credit Party in respect of any such sum due from it to the Administrative Agent
or any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due the Administrative Agent or any Lender from any Credit Party
in the Agreement Currency, such Credit Party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent or
such Lender, as the case may be, against such loss.  If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Credit Party (or to any other Person who may be entitled thereto under
applicable law).

 

10.23            Alternative Currency Fronting Lenders; Fronting Commitments. 
At any time after the Closing Date, the Borrower may make a request to the
Administrative Agent that any existing Revolving Lender act as an additional
Alternative Currency Fronting Lender.  Upon the Administrative Agent’s approval
that such Revolving Lender may act as an Alternative Currency Fronting Lender,
the Administrative Agent shall promptly notify such Revolving Lender of such
request.  Upon the agreement by the applicable Revolving Lender to act as an
Alternative Currency Fronting Lender, such Revolving Lender shall become an
Alternative Currency Fronting Lender hereunder with a Fronting Commitment in an
amount agreed to by the Borrower, the Administrative Agent, and such Alternative
Currency Fronting

 

114

--------------------------------------------------------------------------------


 

Lender, and the Administrative Agent shall promptly notify the Borrower of such
additional Alternative Currency Fronting Lender and such Alternative Currency
Fronting Lender’s Fronting Commitment. In addition, any Alternative Currency
Fronting Lender may from time to time increase or decrease its Fronting
Commitment pursuant to a written agreement executed by the Borrower, the
Administrative Agent, and such Alternative Currency Fronting Lender.

 

ARTICLE XI

 

GUARANTY

 

11.01            The Guaranty.  Each of the Guarantors hereby jointly and
severally, absolutely and unconditionally guarantees to each Lender, the L/C
Issuer and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

11.02            Obligations Unconditional.  The obligations of the Guarantors
under Section 11.01 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Laws, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than payment in full of the Obligations), it being the intent
of this Section 11.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances.  Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article XI until such time as the Obligations (other
than contingent indemnity obligations) have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                               at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                               any of the acts mentioned in any of the
provisions of any of the Loan Documents or other documents relating to the
Obligations shall be done or omitted;

 

115

--------------------------------------------------------------------------------


 

(c)                               the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Obligations shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)                               any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                               any of the Obligations shall be determined to
be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the extent permitted by Law, diligence, presentment, demand of
payment, protest and all notices whatsoever, acceptance hereof, and any
requirement that the Administrative Agent or any other holder of the Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other document relating to the Obligations, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

 

11.03            Reinstatement.  The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent, each Lender
and each other holder of the Obligations on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent, such Lender or such other holder
of the Obligations in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any Debtor Relief Law.

 

11.04            Certain Additional Waivers.  Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 11.02
and through the exercise of rights of contribution pursuant to Section 11.06.

 

11.05            Remedies.  The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent, the Lenders and the other holders of the Obligations, on
the other hand, the Obligations may be declared to be forthwith due and payable
as specified in Section 8.02 (and shall be deemed to have become automatically
due and payable in the circumstances specified in Section 8.02) for purposes of
Section 11.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 11.01.

 

11.06            Rights of Contribution.  The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Laws.  Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor

 

116

--------------------------------------------------------------------------------


 

shall exercise such rights of contribution until all Obligations have been paid
in full and the Commitments have terminated.

 

11.07            Guarantee of Payment; Continuing Guarantee.  The guarantee in
this Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

 

11.08            Additional Guarantors.  The Borrower may at any time and from
time to time, upon written request to the Administrative Agent, cause a Domestic
Subsidiary that is a Wholly-Owned Subsidiary to become a Guarantor under this
Agreement by (a) executing a Joinder Agreement and (b) delivering such other
documentation as the Administrative Agent may reasonably request in connection
therewith, including, without limitation, certified resolutions and other
organizational and customary authorizing documents of such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:  Dean A. Shigenaga

 

 

 

Title:    Chief Financial Officer

 

 

 

 

 

 

 

 

 

GUARANTOR:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:  Dean A. Shigenaga

 

 

 

Title:    Chief Financial Officer

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Henry Pennell

 

 

 

Name: Henry Pennell

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ James P. Johnson

 

 

 

Name: James P. Johnson

 

 

 

Title:   Senior Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

 

Name: John C. Rowland

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Brendan M. Poe

 

 

 

Name: Brendan M. Poe

 

 

 

Title:   Executive Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ Christopher Usas

 

 

 

Name: Christopher Usas

 

 

 

Title:   Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Brian Tuerff

 

 

 

Name: Brian Tuerff

 

 

 

Title:   Senior Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

 

By:

/s/ David Christiansen

 

 

 

Name: David Christiansen

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Madnick

 

 

 

Name: Michael Madnick

 

 

 

Title:   Managing Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

 

Name: Mark Walton

 

 

 

Title:   Authorized Signatory

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Joshua Freedman

 

 

 

Name: Joshua Freedman

 

 

 

Title:   Authorized Signatory

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

RBS Securities Inc., as agent

 

 

 

 

 

 

 

By:

/s/ Bruce Ferguson

 

 

 

Name: Bruce Ferguson

 

 

 

Title:   Managing Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

 

Name: Diane Rolfe

 

 

 

Title:   Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Tyler Lowry

 

 

 

Name: Tyler Lowry

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Keith J. Connolly

 

 

 

Name: Keith J. Connolly

 

 

 

Title:   Managing Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Gregory T. Horstman

 

 

 

Name: Gregory T. Horstman

 

 

 

Title:   Senior Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

/s/ Kenneth R. McDonnell

 

 

 

Name: Kenneth R. McDonnell

 

 

 

Title:   Managing Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

UNION BANK, NA

 

 

 

 

 

 

 

By:

/s/ Katherine Davidson

 

 

 

Name: Katherine Davidson

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

 

Name: Mikhail Faybusovich

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

 

Name: Vipul Dhadda

 

 

 

Title:   Associate

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Ahaz A. Armstrong

 

 

 

Name: Ahaz A. Armstrong

 

 

 

Title:   Assistant Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

 

Name: Michael R. Mellott

 

 

 

Title:   Director

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ Bryan McFarland

 

 

 

Name: Bryan McFarland

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

 

 

By:

/s/ Noel Purcell

 

 

 

Name: Noel Purcell

 

 

 

Title:   Authorized Signatory

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Brian S. Welch

 

 

 

Name: Brian S. Welch

 

 

 

Title:   Sr. Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Andrew W. Hietala

 

 

 

Name: Andrew W. Hietala

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.

 

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

 

Name: Frederick H. Denecke

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Matt Rodgers

 

 

 

Name: Matt Rodgers

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,

 

a California banking corporation

 

 

 

 

 

 

 

By:

/s/ Irina Galieva

 

 

 

Name:  Irina Galieva

 

 

 

Title:    Vice President/Documentation Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Ben Arroyo

 

 

 

Name:  Ben Arroyo

 

 

 

Title:    Vice President/Syndications Officer, Senior

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ Robert Besser

 

 

 

Name: Robert Besser

 

 

 

Title:   Senior Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Michael T. Shea

 

 

 

Name: Michael T. Shea

 

 

 

Title:   Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

LAND BANK OF TAIWAN, LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Juifu Chien

 

 

 

Name: Juifu Chien

 

 

 

Title:   Vice President & General Manager

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Priscilla Hsing

 

 

 

Name: Priscilla Hsing

 

 

 

Title:   VP & DGM

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Blake Lunt

 

 

 

Name: Blake Lunt

 

 

 

Title:   Second Vice President

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK LTD.,

 

LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Chu-I Hung

 

 

 

Name: Chu-I Hung

 

 

 

Title:   Vice President and General Manager

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK, LTD.,

 

LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Oliver C.H. Hsu

 

 

 

Name: Oliver C.H. Hsu

 

 

 

Title:   VP & General Manager

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Edward Chen

 

 

 

Name: Edward Chen

 

 

 

Title:   VP & General Manager

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

 

CATHAY UNITED BANK, LTD.

 

 

 

 

 

 

 

By:

/s/ Alexander Wu

 

 

 

Name: Alexander Wu

 

 

 

Title:   SVP & General Manager

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

APRIL 2012

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01(a)

 

Mandatory Cost Formulae

 

1.01(b)

 

Tech Square

 

2.01

 

Revolving Commitments and Applicable Percentages

 

2.02

 

Foreign Currency Lenders

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

MANDATORY COST FORMULAE

 

1.                                     The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

(a)                               the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions); or

(b)                               the requirements of the European Central Bank.

 

2.                                     On the first day of each Interest Period
(or as soon as possible thereafter) the Administrative Agent shall calculate, as
a percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.  The Administrative Agent will, at the request of the Borrower or any
Lender, deliver to the Borrower or such Lender as the case may be, a statement
setting forth the calculation of any Mandatory Cost.

 

3.                                     The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.

 

4.                                     The Additional Cost Rate for any Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                               in relation to any Loan in Sterling:

AB+C(B-D)+E x 0.01

 per cent per annum

100 - (A+C)

 

(b)                               in relation to any Loan in any currency other
than Sterling:

E x 0.01

 per cent per annum

300

 

Where:

“A”                              is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

“B”                               is the percentage rate of interest (excluding
the Applicable Rate, the Mandatory Cost and any interest charged on overdue
amounts pursuant to the first sentence of Section 2.08(b) and, in the case of
interest (other than on overdue amounts) charged at the Default Rate, without
counting any increase in interest rate effected by the charging of the Default
Rate) payable for the relevant Interest Period of such Loan.

“C”                               is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

“D”                              is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

--------------------------------------------------------------------------------


 

“E”                                is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

 

5.                                     For the purposes of this Schedule:

(a)                               “Eligible Liabilities” and “Special Deposits”
have the meanings given to them from time to time under or pursuant to the Bank
of England Act 1998 or (as may be appropriate) by the Bank of England;

(b)                               “Fees Rules” means the rules on periodic fees
contained in the FSA Supervision Manual or such other law or regulation as may
be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

(c)                               “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate); and

(d)                               “Tariff Base” has the meaning given to it in,
and will be calculated in accordance with, the Fees Rules.

 

6.                                     In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.          If requested by the Administrative Agent or the Borrower, each
Lender with a Lending Office in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Borrower, the rate of
charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by such Lender as being the
average of the Fee Tariffs applicable to such Lender for that financial year)
and expressed in pounds per £1,000,000 of the Tariff Base of such Lender.

 

8.                                     Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Lender shall
supply the following information in writing on or prior to the date on which it
becomes a Lender:

(a)                               the jurisdiction of the Lending Office out of
which it is making available its participation in the relevant Loan; and

(b)                               any other information that the Administrative
Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                     The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a lending office in the same jurisdiction as its Lending
Office.

 

--------------------------------------------------------------------------------


 

10.                              The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                              The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.                              Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                            The Administrative Agent may from time to time,
after consultation with the Borrower and the Lenders, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

 

TECH SQUARE

 

The existence of the consent rights of the Massachusetts Institute of Technology
with respect to (a) leases over 150,000 square feet, (b) alteration of the Real
Property affecting more than 150,000 square feet and having an expense of
$20,000,000 or more in any single project, (c) leverage exceeding 80% of loan to
value with respect to such Real Property, (d) transactions with any affiliate of
the Parent, (e) acquisition of assets other than such Real Property and related
items of property and (f) changing the purpose of the company.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGES

 

Revolving Lender

 

Revolving Commitment

 

Applicable Percentage of

 

 

 

 

 

 

Revolving Commitment

 

Bank of America, N.A.

$84,000,000

5.600000001%

Citibank, N.A.

$84,000,000

5.600000001%

JPMorgan Chase Bank, N.A.

$84,000,000

5.600000001%

The Bank of Nova Scotia

$65,000,000

4.333333333%

Compass Bank

$65,000,000

4.333333333%

Credit Agricole Corporate and Investment Bank

$65,000,000

4.333333333%

Goldman Sachs Bank USA

$65,000,000

4.333333333%

Royal Bank of Canada

$65,000,000

4.333333333%

The Royal Bank of Scotland plc

$65,000,000

4.333333333%

Barclays Bank PLC

$65,000,000

4.333333333%

PNC Bank National Association

$50,000,000

3.333333333%

Sumitomo Mitsui Banking Corporation

$50,000,000

3.333333333%

SunTrust Bank

$50,000,000

3.333333333%

The Bank of New York Mellon

$50,000,000

3.333333333%

Union Bank, NA

$50,000,000

3.333333333%

Credit Suisse AG, Cayman Islands Branch

$50,000,000

3.333333333%

Branch Banking and Trust Company

$45,000,000

3.000000000%

Regions Bank

$45,000,000

3.000000000%

The Huntington National Bank

$40,000,000

2.666666667%

Mizuho Corporate Bank, Ltd.

$40,000,000

2.666666667%

TD Bank, N.A.

$40,000,000

2.666666667%

HSBC Bank USA, National Association

$40,000,000

2.666666667%

Capitol One, N.A.

$30,000,000

2.000000000%

Fifth Third Bank

$30,000,000

2.000000000%

Bank of the West

$30,000,000

2.000000000%

City National Bank

$25,000,000

1.666666667%

Comerica Bank

$25,000,000

1.666666667%

Land Bank of Taiwan, Los Angeles Branch

$20,000,000

1.333333333%

Mega International Commercial Bank Co., Ltd., New York Branch

$20,000,000

1.333333333%

The Northern Trust Company

$20,000,000

1.333333333%

Chang Hwa Commercial Bank Ltd., Los Angeles Branch

$15,000,000

1.000000000%

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

$10,000,000

0.666666667%

E.Sun Commercial Bank, Ltd., Los Angeles Branch

$10,000,000

0.666666667%

Cathay United Bank, Ltd.

$ 8,000,000

0.533333333%

 

 

 

TOTALS

$ 1,500,000,000       

100.000000000%   

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

FOREIGN CURRENCY LENDERS

 

 

Currency Option

 

 

Multi-Currency

USD-Only

 

 

 

Bank of America, N.A.

X

 

Citibank, N.A.

X

 

JPMorgan Chase Bank, N.A.

X

 

The Bank of Nova Scotia

X

 

Compass Bank

X

 

Credit Agricole Corporate and Investment Bank

X

 

Goldman Sachs Bank USA

X

 

Royal Bank of Canada

X

 

The Royal Bank of Scotland plc

X

 

Barclays Bank PLC

X

 

PNC Bank National Association

X

 

Sumitomo Mitsui Banking Corporation

X

 

SunTrust Bank

X

 

The Bank of New York Mellon

X

 

Union Bank, NA

X

 

Credit Suisse AG, Cayman Islands Branch

X

 

Branch Banking and Trust Company

X

 

Regions Bank

X

 

The Huntington National Bank

X

 

Mizuho Corporate Bank, Ltd.

X

 

TD Bank, N.A.

X

 

HSBC Bank USA, National Association

X

 

Capital One, N.A.

 

X

Fifth Third Bank

X

 

Bank of the West

X

 

City National Bank

X

 

Comerica Bank

X

 

Land Bank of Taiwan, Los Angeles Branch

 

X

Mega International Commercial Bank Co., Ltd., New York Branch

 

X

The Northern Trust Company

X

 

Chang Hwa Commercial Bank Ltd., Los Angeles Branch

 

X

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

 

X

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

X

Cathay United Bank, Ltd.

 

X

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

CREDIT PARTIES:

 

385 E. Colorado Blvd., Suite 299

Pasadena, CA  91101

Attention:  Dean Shigenaga, Chief Financial Officer

Telephone:                                (626) 578-0777

Telecopier:                               (626) 578-0770

Electronic Mail: dshigenaga@are.com

Website Address: www.are.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street, 14th Floor

Mail Code: TX1-492-14-12

Dallas, TX 75202

ATTN: Ramon O. Presas III

TEL: (214) 209-9262

FAX: (214) 209-8364

Email: ramon.presas@baml.com

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202

ATTN: Henry Pennell

TEL: (214) 209-1226

FAX: (214) 290-9448

Email: henry.pennell@baml.com

 

with a copy to:

 

Bank of America, N.A.

Portfolio Management

Mail Code: CA5-704-06-37

315 Montgomery Street, 6th Floor

San Francisco, CA 94104

ATTN: James P. Johnson

TEL: (415) 913-4699

FAX: (415) 913-2356

Email: james.johnson@baml.com

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations

Mail Code: CA9-705-07-05

1000 W. Temple Street, 7th Floor

Los Angeles, CA 90012

ATTN: Stella Rosales

TEL: (213) 417-9484

FAX: (213) 457-8841

Email: stella.rosales@baml.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

901 Main Street, 14th Floor

Mail Code: TX1-492-14-12

Dallas, TX 75202

ATTN: Ramon O. Presas III

TEL: (214) 209-9262

FAX: (214) 209-8364

Email: ramon.presas@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Form of

 

A                                    Committed Loan Notice

B                                     Swing Line Loan Notice

C                                      Revolving Note

D                                     Compliance Certificate

E                                       Assignment and Assumption

F                                        Joinder Agreement

G                                      Lender Joinder Agreement

H-1                         Bid Request

H-2                         Competitive Bid

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

FORM OF COMMITTED LOAN NOTICE

 

 

Date: ____________ _____

 

 

To:                             Bank of America, N.A., as Administrative Agent

 

 

Ladies and Gentlemen:

 

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April [30], 2012 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
“Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower hereby requests (select one):

 

o A Borrowing of Committed
Loans                                                                     o   A
conversion or continuation of

Committed Loans

 

1.                                     On _________________________________ (a
Business Day).

 

2.                                   In the principal amount of $_____________.

 

3.                                   Type of Committed Loan requested to be
borrowed or to which existing Committed Loans are to be continued or converted:

 

o                                   Base Rate Loan

 

o                                   Eurocurrency Rate Loans: with an Interest
Period of ____ month(s)1.

 

4.                                  Currency: ____________.

 

[continues on next page]

 

 

--------------------------------------------------------------------------------

1 One, two, three or six months.

 

--------------------------------------------------------------------------------


 

[In accordance with the requirements of Section 4.02 of the Agreement, the
Borrower hereby reaffirms the representations and warranties set forth in the
Agreement and in the other Loan Documents as provided in clause (a) of such
Section and confirms that no Default or Event of Default exists or will result
from the Committed Borrowing requested herein or the application of the proceeds
thereof.

 

The Committed Borrowing requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.]2

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

2  Include only in the case of a notice of Committed Borrowing (and not for any
conversion or continuation).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

FORM OF SWING LINE LOAN NOTICE

 

 

Date: ____________, _____

 

 

To:       Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April [30], 2012 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
“Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower hereby requests a Swing Line Loan:

 

1.         On ________________________________ (a Business Day).

 

2.         In the principal amount of $_____________.

 

3.         Comprised of:

 

o         Base Rate Loan

 

o         Fixed Eurocurrency Rate Loan

 

In accordance with the requirements of Section 4.02 of the Agreement, the
Borrower hereby reaffirms the representations and warranties set forth in the
Agreement and in the other Loan Documents as provided in clause (a) of such
Section and confirms that no Default or Event of Default exists or will result
from the Swing Line Borrowing requested herein or the application of the
proceeds thereof.

 

The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.04(a) of the Agreement.

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REVOLVING NOTE

 

________________

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_______________________ (or its registered assigns) (the “Revolving Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Revolving
Lender to the Borrower under that certain Third Amended and Restated Credit
Agreement, dated as of April [30], 2012 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership (“Operating Partnership”), the other guarantors (if any) party
thereto (collectively, together with the Operating Partnership, the
“Guarantors”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Revolving Lender in the
applicable currency in Same Day Funds at the Administrative Agent’s Office for
such currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand in accordance with the terms
of the Agreement, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Agreement.
Revolving Loans made by the Revolving Lender shall be evidenced by one or more
loan accounts or records maintained by the Revolving Lender in the ordinary
course of business. The Revolving Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount, currency and maturity of
its Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Currency

 

 

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

FORM OF COMPLIANCE CERTIFICATE

 

 

_______________________

 

 

To:       Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April [30], 2012 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Alexandria Real Estate Equities, Inc., a Maryland corporation (the
“Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ______________________________ of Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Credit Parties, and that:

 

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

 

1.         Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of [_______] (the “Statement Date”), together with the report
and opinion of an independent certified public accountant required by such
section.

 

[Use following paragraphs for fiscal quarter-end financial statements]

 

1.         Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower
ended as of [_______] (the “Statement Date”). Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.         The financial covenant analyses and information set forth on Schedule
2 attached hereto are true and accurate on and as of the Statement Date.

 

--------------------------------------------------------------------------------


 

4.          As of the date hereof, the Debt Rating (if any) is ________.

 

5.          A review of the activities of the Credit Parties during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all of their respective Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, no Default
or Event of Default exists.]

 

--or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, _____________.

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                  (“Statement Date”)

 

SCHEDULE 2

 

to the Compliance Certificate

 

($ in 000’s)

 

I.

Section 7.09(a) — Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

A.

Adjusted EBITDA for the four quarter period ended on Statement Date:

 

$__________

 

 

 

 

 

 

B.

Debt Service of the Borrower and its Subsidiaries for the four quarter period
ended on Statement Date:

 

$_________   

 

 

 

 

 

 

C.

Preferred Distributions (other than redemptions) of the Borrower and its
Subsidiaries during the four quarter period ended on Statement Date:

 

$_________  

 

 

 

 

 

 

D.

Line I.B. + Line I.C.:

 

$__________

 

 

 

 

 

 

E.

Fixed Charge Coverage Ratio (Line I.A. ÷ Line I.D.):

 

____ : 1.00

 

 

 

 

 

 

F.

Compliance Ratio:

 

>1.50:1.00

 

 

 

 

 

 

G.

Covenant Compliance:

 

Yes __ No __

 

 

 

 

 

II.

Section 7.09(b) — Secured Debt Ratio.

 

 

 

 

 

 

 

 

A.

Secured Debt of the Borrower and its Subsidiaries at Statement Date:

 

$__________

 

 

 

 

 

 

B.

Adjusted Tangible Assets at Statement Date:

 

$_________ 

 

 

 

 

 

 

C.

Secured Debt to Adjusted Tangible Assets (Line II.A. ÷ Line II.B.):

 

_________%

 

 

 

 

 

 

D.

Compliance Ratio:

 

<40.0%

 

 

For the four quarters ending subsequent to the consummation of a Material
Acquisition3:

 

<45.0% 

 

 

 

 

 

 

E.

Covenant Compliance:

 

Yes __ No __

 

 

 

 

 

III.

Section 7.09(c) — Leverage Ratio.

 

 

 

 

 

 

 

 

A.

Adjusted Total Indebtedness at Statement Date:

 

$__________ 

 

 

 

 

 

 

B.

Adjusted Tangible Assets at Statement Date:

 

$__________

--------------------------------------------------------------------------------



 

3 See Section 7.09(b)(ii) of the Credit Agreement.

 

 

 

--------------------------------------------------------------------------------


 

 

C.

Excluded Indebtedness deducted in connection with the determination of Adjusted
Total Indebtedness at Statement Date:

 

$__________

 

 

 

 

 

 

D.

Line III.B. - Line III.C.:

 

$_________

 

 

 

 

 

 

E.

Line III.A. ÷ Line III.D.:

 

________%

 

 

 

 

 

 

F.

Compliance Ratio:

 

<60.0%

 

 

For the four quarters ending subsequent to the consummation of a Material
Acquisition4:

 

<65.0%

 

 

 

 

 

 

G.

Covenant Compliance:

 

Yes __ No __

 

 

 

 

 

IV.

Section 7.09(d) — Minimum Book Value.

 

 

 

 

 

 

 

 

A.

Minimum Book Value at Statement Date:

 

$__________

 

 

 

 

 

 

B.

50% of net issuance proceeds of all Equity Offerings from and after January 28,
2011 (excluding the amount of Exchange Proceeds):

 

$__________

 

 

 

 

 

 

C.

$2,000,000,000 + Line IV.B.:

 

$__________

 

 

 

 

 

 

D.

Compliance Ratio: Line IV.A. > Line IV.C.:

 

 

 

 

 

 

 

 

E.

Covenant Compliance:

 

Yes __ No __

 

 

 

 

 

V.

Section 7.09(e) — Unsecured Interest Coverage Ratio.

 

 

 

 

 

 

 

 

A.

aggregate Adjusted NOI from the Qualified Asset Pool Properties for the four
fiscal quarter period ending on the Statement Date:

 

$__________

 

 

 

 

 

 

B.

aggregate Interest Charges for the four quarter period ended on the Statement
Date in respect of the unsecured Indebtedness of the Borrower and its
Subsidiaries (other than Obligor Subsidiary Debt):

 

$__________

 

 

 

 

 

 

C.

Line V.A. ÷ Line V.B.:

 

______:1.00

 

 

 

 

 

 

D.

Compliance Ratio:

 

>1.75:1.00

 

 

 

 

 

 

E.

Covenant Compliance:

 

Yes __ No __

 

 

 

 

 

VI.

Section 7.09(f) — Unsecured Leverage Ratio.

 

 

 

 

 

 

 

 

A.

aggregate unsecured Adjusted Total Indebtedness of the Borrower and its
Subsidiaries at Statement Date:

 

$__________

--------------------------------------------------------------------------------



 

4 See Section 7.09(c)(ii) of the Credit Agreement.

 

 

 

--------------------------------------------------------------------------------


 

 

B.

Obligor Subsidiary Debt:

 

$__________ 

 

 

 

 

 

 

C.

Adjusted Unencumbered Asset Value at Statement Date:

 

$__________ 

 

 

 

 

 

 

D.

amount of Excluded Indebtedness (other than Obligor Subsidiary Debt) deducted in
connection with the determination of aggregate unsecured Adjusted Total
Indebtedness of the Borrower and its Subsidiaries at Statement Date:

 

$__________ 

 

 

 

 

 

 

E.

Line VI.A. - Line VI.B.

 

$__________

 

 

 

 

 

 

F.

Line VI.C. — Line VI.D.

 

$__________ 

 

 

 

 

 

 

G.

Unsecured Leverage Ratio (Line VI.E. ÷ Line VI.F.):

 

__________%

 

 

 

 

 

 

H.

Compliance Ratio:

 

<60.0%

 

 

For the four quarters ending subsequent to the consummation of a Material
Acquisition5:

 

<65.0%

 

 

 

 

 

 

I.

Covenant Compliance:

 

Yes __ No __

 

 

 

 

 

VII.

Section 7.04 — Restricted Payments.

 

 

 

 

 

 

 

 

A.

Restricted Payments by Borrower for the four quarter period ended on the
Statement Date:

 

$__________

 

 

 

 

 

 

B.

Funds From Operations of Borrower and its Subsidiaries for the four quarter
period ending on the Statement Date:

 

$__________

 

 

 

 

 

 

C.

(Line VII.A. ÷ Line VII.B.):

 

_________%

 

 

 

 

 

 

D.

Compliance Percentage:

 

<95%

 

 

 

 

 

 

E.

Covenant Compliance:

 

Yes __ No __

 

 

o Compliance based on Line VII.D. percentage

 

 

 

 

o Compliance based on REIT Status or to avoid payment of federal or state income
or excise tax

 

 

 

 

 

 

 

VIII.

Section 7.02(f) and (g) - Investments.

 

 

 

 

 

 

 

 

A.

Development Investments at the Statement Date:

 

$__________

 

 

 

 

 

 

B.

Undeveloped land without improvements at the Statement Date:

 

$__________

 

 

 

 

 

 

C.

Real Property (other than an improved real estate property used principally for
office, manufacturing, warehouse, research, laboratory,

 

 

--------------------------------------------------------------------------------



 

5 See Section 7.09(f)(ii) of the Credit Agreement.

 

 

 

--------------------------------------------------------------------------------


 

 

 

health sciences or technology purposes (and appurtenant amenities) at the
Statement Date:

 

$__________ 

 

 

 

 

 

 

D.

Sum of Line VIII.A. + Line VIII.B. + Line VIII.C.:

 

$__________

 

 

 

 

 

 

E.

Adjusted Tangible Assets at the Statement Date:

 

$__________

 

 

 

 

 

 

F.

Line VIII.D. ÷ Line VIII.E.:

 

_________%

 

 

 

 

 

 

G.

Compliance Percentage:

 

<35%

 

 

 

 

 

 

H.

Covenant Compliance:

 

Yes __ No __

 

 

 

 

 

 

I.

Other non-Real Property Investments at the Statement Date (not otherwise
permitted under Section 7.02):

 

$__________

 

 

 

 

 

 

J.

Line VIII.I. ÷ Line VIII.E.:

 

_________%

 

 

 

 

 

 

K.

Compliance Percentage:

 

<15%

 

 

 

 

 

 

L.

Covenant Compliance:

 

Yes __ No __

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]6 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]7 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]8 hereunder are several and not joint.]9 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Third Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amounts and
equal to the percentage interest[s] identified below of the outstanding rights
and obligations under the respective facilities identified below (including,
without limitation, the Letters of Credit and the Swing Line Loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as

 

--------------------------------------------------------------------------------

6 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

7 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

8 Select as appropriate.

 

9 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------


 

expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:
                                                                 

 

2.                                      Assignee[s]:
                                                                  [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3.                                      Borrower: Alexandria Real Estate
Equities, Inc., a Maryland corporation

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                     Credit Agreement: Third Amended and
Restated Credit Agreement, dated as of April [30], 2012, among Alexandria Real
Estate Equities, Inc., as Borrower, Alexandria Real Estate Equities, L.P., as a
Guarantor, the other Guarantors (if any) party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender.

 

6.                                     Assigned Interest[s]:

 

Facility Assigned

 

 

Aggregate Amount
of
Commitment/Loans
for all Lenders*

 

 

Amount of
Commitment/Loans
Assigned*

 

 

 

Percentage Assigned
of
Commitment/Loans

 

 

 

CUSIP Number

 

 

 

 

$                          

 

 

$                          

 

 

                          %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$                          

 

 

$                          

 

 

                          %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$                          

 

 

$                          

 

 

                          %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.                               Trade Date:
                                      ]

 

Effective Date:                           , 20   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR[S]

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE[S]

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Consented to, if applicable, and Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Consented to, if applicable:

 

 

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                     Representations and Warranties.

 

1.1.              Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.              Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                         Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of

 

--------------------------------------------------------------------------------


 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.                         General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [date], is by and between
_______________, a _______________ [corporation], a Domestic Subsidiary that is
a Wholly-Owned Subsidiary (the “Subsidiary”), the Borrower (as hereinafter
defined) and the Administrative Agent (as hereinafter defined) pursuant to that
Third Amended and Restated Credit Agreement, dated as of April [30], 2012 (as
amended, restated, amended and restated, supplemented, extended or otherwise
modified in writing from time to time, the “Credit Agreement”), among Alexandria
Real Estate Equities, Inc., a Maryland corporation (the “Borrower”), Alexandria
Real Estate Equities, L.P., a Delaware limited partnership (“Operating
Partnership”), the other guarantors (if any) party thereto (collectively, with
Operating Partnership, the “Guarantors” and each individually, a “Guarantor”),
each lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”) and Bank of America, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).  Capitalized
terms not otherwise defined herein are defined in the Credit Agreement.

 

The Borrower has requested, pursuant to Section 11.08 of the Credit Agreement,
that the Subsidiary become a Guarantor.  Accordingly, the Subsidiary hereby
agrees as follows with the Administrative Agent, for the benefit of the Lenders:

 

1.         The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement.  The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement.  Without
limiting the generality of the foregoing terms of this paragraph 1, the
Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article XI of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.

 

2.         The Subsidiary acknowledges and confirms that it has received a copy
of the Credit Agreement and the Schedules and Exhibits thereto.

 

3.         The Borrower, on behalf of the Credit Parties, confirms that all of
the Obligations under the Credit Agreement are, and upon the Subsidiary becoming
a Guarantor shall continue to be, in full force and effect.

 

4.         The Borrower and the Subsidiary agree that at any time and from time
to time, upon the written request of the Administrative Agent, each of the
Borrower and the Subsidiary will execute and deliver such further documents and
do such further acts and things as the Administrative Agent may reasonably
request in order to effectuate the purposes of this Agreement.

 

5.         This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

6.         This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Subsidiary and the Borrower has caused this
Joinder Agreement to be duly executed by its authorized officers, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

 

 

[______________________________________]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent for itself and the other Lenders

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Consented to:

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

FORM OF LENDER JOINDER AGREEMENT

 

 

This LENDER JOINDER AGREEMENT (this “Agreement”), dated as of ___________ __,
_____ is entered into by and between ____________________________________ (the
“Additional Lender”) and the Administrative Agent (as hereinafter defined)
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of April [30], 2012 (as amended, restated, amended and restated, supplemented,
extended or otherwise modified in writing from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership (“Operating Partnership”), the other guarantors (if any) party
thereto (collectively, with Operating Partnership, the “Guarantors”), each
lender from time to time party thereto (the “Existing Lenders” and together with
the Additional Lender, individually, a “Lender” and collectively, the “Lenders”)
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  Capitalized terms not otherwise defined
herein are defined in the Credit Agreement.

 

The Additional Lender desires to become a Lender pursuant to the terms of the
Credit Agreement.

 

Accordingly, the Additional Lender hereby agrees as follows with the
Administrative Agent:

 

The Additional Lender hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Additional Lender will be deemed to be a party
to the Credit Agreement and a “Lender” for all purposes of the Credit Agreement
and the other Loan Documents, and shall have all of the rights and obligations
of a Lender thereunder as fully as if it has executed the Credit Agreement and
the other Loan Documents. The Additional Lender hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement and in the Loan Documents which are binding
upon the Lenders, including, without limitation all of the authorizations of the
Lenders set forth in Article IX of the Credit Agreement, as supplemented from
time to time in accordance with the terms thereof.

 

The Administrative Agent confirms that all of the obligations of the Existing
Lenders under the Credit Agreement are, and upon the Additional Lender becoming
a Lender shall continue to be, in full force and effect. The Administrative
Agent further confirms that immediately upon execution of this Agreement by the
parties hereto, that the Additional Lender shall become a Lender under the
Credit Agreement.

 

The Additional Lender agrees (i) that, concurrently herewith, it will execute
and deliver to the Administrative Agent the Bank of America Agent Questionnaire
attached hereto as Schedule 1, and (ii) that, at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.

 

The Additional Lender’s new interest shall be:

 

--------------------------------------------------------------------------------


 

Credit Facility

Aggregate Amount of
Commitment/Loans for
all Lenders

Amount of
Commitment/Loans for
Additional Lender

Additional Lenders’
Percentage of Aggregate
Amount of
Commitment/Loans

 

$                       

$                       

                       %

 

The Additional Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) from and after the date hereof, it shall
be bound by the provisions of the Credit Agreement and, to the extent of its
Applicable Percentage of the Commitments, shall have the rights and obligations
of a Lender thereunder, (iii) it has received a copy of the Credit Agreement and
the Schedules and Exhibits thereto, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision, and (iv) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement
(including Section 3.01 thereof), duly completed and executed by the Additional
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Administrative Agent and the Additional Lender have
caused this Agreement to be duly executed by their authorized officers, and
Borrower has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

 

 

[______________________________________]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent for itself and the other Existing Lenders

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[BANK OF AMERICA, N.A.,

 

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

Consented to:

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

BANK OF AMERICA AGENT QUESTIONNAIRE

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF BID REQUEST

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of April [30], 2012 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”) and Bank of America, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).  Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

 

The Revolving Lenders are invited to make Bid Loans:

 

1.         On ____________________________________ (a Business Day).

 

2.         In an aggregate amount not exceeding $________________ (with any
sublimits set forth below).

 

3.         Comprised of (select one):

 

o  Bid Loans based on an Absolute Rate

 

o  Bid Loans based on Eurocurrency Rate

 

Bid Loan

No.

Interest Period
requested

Maximum principal

amount requested

1

_______days/mos

$____________

2

_______days/mos

$____________

3

_______days/mos

$____________

 

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.04A(a) of the Credit Agreement.

 

The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders.  Responses by the Lenders must be in substantially the form of
Exhibit H-2 to the Credit Agreement and must be received by the Administrative
Agent by the time specified in Section 2.04A(c) of the Credit Agreement for
submitting Competitive Bids.

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF COMPETITIVE BID

 

_____________, ____

 

To:       Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of April [30], 2012 (as amended from time to time, the “Credit
Agreement”), among Alexandria Real Estate Equities, Inc., a Maryland corporation
(the “Borrower”), Alexandria Real Estate Equities, L.P., a Delaware limited
partnership, as a guarantor, the other guarantors (if any) party thereto, each
lender from time to time party thereto (individually, a “Lender” and
collectively, the “Lenders”) and Bank of America, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).  Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

 

In response to the Bid Request dated ________________, ____, the undersigned
offers to make the following Bid Loan(s):

 

1.         Borrowing date: ________________ (a Business Day).

 

2.                                     In an aggregate amount not exceeding
$____________(with any sublimits set forth below).

 

3.         Comprised of:

 

Bid Loan No.

Interest Period

offered

Bid Maximum

Absolute Rate Bid
or Eurocurrency
Margin Bid*

1

_______days/mos

$________________

(- +) ________%

2

_______days/mos

$________________

(- +) ________%

3

_______days/mos

$________________

(- +) ________%

 

Contact Person:  ____________ Telephone:________________

 

 

[LENDER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:

 

--------------------------------------------------------------------------------

* Expressed in multiples of 1/100th of a basis point.

 

--------------------------------------------------------------------------------


 

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

Principal Amount Accepted

 

$

 

$

 

$

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC., a Maryland corporation

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------